             Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 1 of 57




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                         ENTERED
                                                                                                               04/23/2020
    In re:                                                  §         Case No. 20-31973 (MI)
                                                            §         (Chapter 11)
    CARBO CERAMICS INC., et al.,                            §
                                                            §         (Jointly Administered)
                                                            §         Re: Docket Nos. 8 & 37
              Debtors. 1                                    §

                  FINAL ORDER (I) AUTHORIZING DEBTORS TO
                     (A) OBTAIN POSTPETITION FINANCING,
         (B) GRANT SENIOR LIENS AND SUPERPRIORITY ADMINISTRATIVE
       EXPENSE STATUS, AND (C) UTILIZE CASH COLLATERAL, (II) GRANTING
          ADEQUATE PROTECTION TO PREPETITION SECURED LENDERS,
                      AND (III) GRANTING RELATED RELIEF

             Upon the motion [Docket No. 8] (the “Motion”) 2 of CARBO Ceramics Inc., as borrower

(the “Borrower”), Asset Guard Products Inc. (“Asset Guard”) and StrataGen, Inc. (“StrataGen”),

as guarantors (Asset Guard and StrataGen, collectively, the “Guarantors” and together with the

Borrower, the “Debtors”), pursuant to Bankruptcy Code sections 105, 361, 362, 363, 364, 503,

and 507, Bankruptcy Rules 2002, 4001, 6003, 6004, and 9014, and Local Rules 2002-1, 4001-

1(a), 4001-1(b), 5005-1, and 9013-1:

             a.     seeking entry of a final order (this “Final Order”) providing, on a final basis,

among other things:

                    i.      authority for the Debtors to use Cash Collateral (as defined below) of
                            Wilks Brothers, LLC (“Wilks”), in its capacity as administrative agent (in
                            such capacity, the “Prepetition Agent”) for itself and on behalf of Equify
                            Financial LLC (“Equify,” and together with Wilks, in such capacity, the
                            “Prepetition Secured Lenders”) party to the Prepetition Credit Agreement

1
      The Debtors in these Chapter 11 Cases and the last four digits of their respective federal tax identification
      numbers are: CARBO Ceramics Inc. (0013); StrataGen, Inc. (5205); and Asset Guard Products Inc. (6422).
      The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 575 N. Dairy
      Ashford Road, Suite 300, Houston, Texas 77079.
2
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion or
      in the DIP Credit Agreement (as defined below).



US 7023839
        Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 2 of 57




                         (as defined below), in accordance with the terms and conditions set forth
                         herein and authority for the Debtors to grant adequate protection to the
                         Prepetition Secured Lenders with respect to any postpetition diminution in
                         value of their interests in the Prepetition Collateral (as defined below)
                         arising from, among other things, the Debtors’ sale, use, or lease of the
                         Prepetition Collateral (including the Cash Collateral) and the priming of
                         the Prepetition Liens (as defined below) by the DIP Liens (as defined
                         below);

                ii.      subject and subordinate to the Carve-Out (as defined below), the grant of
                         superpriority claims and the grant of automatically perfected liens,
                         security interests, and other adequate protection to the Prepetition Secured
                         Lenders with respect to their interest in the Prepetition Collateral;

                iii.     authority for the Borrower to obtain, and the Guarantors to guaranty, a
                         senior secured superpriority multiple draw term loan facility (as described
                         herein, the “DIP Facility”), under that certain Senior Secured Super
                         Priority Debtor-in-Possession Credit Agreement, in the form of the
                         agreement attached to the Motion as Exhibit B (as amended,
                         supplemented, or otherwise modified from time to time, the “DIP Credit
                         Agreement”), with the Prepetition Secured Lenders that are party to the
                         DIP Credit Agreement from time to time (in their capacity as postpetition
                         lenders under the DIP Credit Agreement, collectively, the “DIP Lenders”),
                         which shall consist of a superpriority priming new money multiple draw
                         term loan facility with an aggregate principal amount of up to $15,000,000
                         (the “DIP Loan”) from the DIP Lenders 3 (a) to be used in accordance with
                         the terms, conditions, and covenants set forth in the DIP Orders (as
                         defined in the DIP Credit Agreement), the DIP Credit Agreement, and any
                         and all of the other agreements and documents currently executed or to be
                         executed in connection therewith or related thereto, each as amended,
                         modified, supplemented, ratified, assumed, extended, renewed, restated, or
                         replaced, and any and all of the other agreements and documents currently
                         executed or to be executed in connection therewith or related thereto, by
                         and among any of the Debtors and/or the DIP Lenders, including, without
                         limitation, the Credit Documents (as defined in the DIP Credit Agreement)
                         and the DIP Orders (collectively, the “DIP Facility Documents”), and (b)
                         subject to compliance with the budget agreed to by the Debtors and the
                         DIP Lenders (as such budget may be extended, varied, supplemented, or



3
    Upon the entry of the Interim Order (I) Authorizing Debtors to (A) Obtain Postpetition Financing, (B) Grant
    Senior Liens and Superpriority Administrative Expense Status, and (C) Utilize Cash Collateral, (II) Granting
    Adequate Protection to Prepetition Secured Lenders, (III) Scheduling a Final Hearing, and (IV) Granting
    Related Relief [Docket No. 37] (the “Interim Order”) and until the entry of this Final Order (the “Interim
    Period”), a maximum amount of $5,000,000 of the DIP Loan (the “Interim Facility”) became available to be
    drawn, subject to compliance with the terms, conditions, covenants, and other provisions described in the
    Interim Order, the DIP Facility Documents, and the Approved Budget.


                                                       2
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 3 of 57




                     otherwise modified in accordance with the provisions of this Final Order
                     and the DIP Credit Agreement, the “Approved Budget”);

             iv.     authority for the Debtors to execute, deliver, and perform under the DIP
                     Facility Documents, and all other related agreements and documents
                     creating, evidencing, or securing indebtedness or obligations of any of the
                     Debtors to the DIP Lenders on account of the DIP Facility (all obligations
                     and indebtedness of any of the Debtors to the DIP Lenders under the DIP
                     Facility Documents (including the DIP Loan) as set forth in the definition
                     of “Obligations” in the DIP Credit Agreement, collectively, the “DIP
                     Obligations”) or granting or perfecting liens or security interests by any of
                     the Debtors in favor and for the benefit of the DIP Lenders on account of
                     the DIP Facility;

             v.      authority and direction for the Debtors to use the proceeds of the DIP
                     Facility as expressly provided in the DIP Facility Documents, the Interim
                     Order, and this Final Order, and solely in accordance with the Approved
                     Budget;

             vi.     for, subject and subordinate to the Carve-Out, the grant of
                     (i) automatically perfected liens and security interests in the DIP Collateral
                     (as defined below) and (ii) superpriority claims with priority over all other
                     administrative expense claims and other postpetition claims against the
                     Debtors’ and their estates, to the DIP Lenders to secure the DIP
                     Obligations to the extent provided herein;

             vii.    for the waiver of the Debtors’ ability to surcharge any DIP Collateral or
                     Prepetition Collateral pursuant to Bankruptcy Code section 506(c) and any
                     right of the Debtors under the “equities of the case” exception in
                     Bankruptcy Code section 552(b);

             viii.   subject to the expiration of the Challenge Period, for the release of the
                     Prepetition Secured Lenders;

             ix.     authority for the DIP Lenders to terminate (a) all commitments to extend
                     credit under the DIP Facility, and (b) to terminate the Debtors’ sale, use,
                     or lease of Cash Collateral, each upon the occurrence and continuance of
                     an Event of Default (as defined below);

             x.      for modification of the automatic stay of Bankruptcy Code section 362
                     (the “Automatic Stay”) to the extent necessary to implement and
                     effectuate the terms and provisions of the DIP Facility Documents, the
                     Interim Order, and this Final Order; and

             xi.     a waiver of any applicable stay (including under Bankruptcy Rule 6004)
                     with respect to the effectiveness of this Final Order;



                                               3
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 4 of 57




and the interim hearing (the “Interim Hearing”) having been held by this Court on March 30,

2020, and a final hearing (the “Final Hearing”) having been held by this Court on April 23, 2020;

and this Court having considered the Motion, the exhibits attached thereto, the DIP Facility

Documents, the Declaration of Ernesto Bautista III in Support of Chapter 11 Petitions and First

Day Pleadings [Docket No. 6] (the “Bautista Declaration”) and the Declaration of Jakub

Mleczko in Support of DIP Financing [Docket No. 7] (“Mleczko Declaration”), and the evidence

submitted and the record made at the Interim Hearing and the Final Hearing; and due, proper and

sufficient notice of the Motion, having been given in accordance with Bankruptcy Rules 4001(b),

(c), and (d) and 9014, and Local Rules 2002-1, 4001-1(a), 4001-1(b), 5005-1, and 9013-1; and

the Final Hearing to consider the relief requested in the Motion having been held and concluded;

and all objections, if any, to the relief requested in the Motion having been withdrawn, resolved,

or overruled by this Court; and it appearing to this Court that granting the relief requested in the

Motion on a final basis is fair and reasonable and in the best interests of the Debtors, their estates

(as defined under Bankruptcy Code section 541, the “Estates”), and their creditors and equity

holders, and is essential for the continued operation of the Debtors’ business; and after due

deliberation and consideration, and good and sufficient cause appearing therefor;

     THE BANKRUPTCY COURT HEREBY MAKES THE FOLLOWING FINDINGS
OF FACT AND CONCLUSIONS OF LAW:

       A.      Petition Date. On March 29, 2020 (the “Petition Date”), each of the Debtors filed

a voluntary petition for relief under chapter 11 of the Bankruptcy Code in this Court

commencing these chapter 11 cases (these “Chapter 11 Cases”). On March 30, 2020, this Court

entered an order approving the joint administration of these Chapter 11 Cases. The Debtors are

continuing to operate their business and manage their affairs as debtors in possession pursuant to




                                                  4
US 7023839
        Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 5 of 57




Bankruptcy Code sections 1107(a) and 1108. No trustee or examiner has been appointed in these

Chapter 11 Cases.

        B.        Committee Formation. On April 14, 2020, the United States Trustee for the

Southern District of Texas (the “U.S. Trustee”) appointed an official committee of unsecured

creditors (the “Committee”) pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No.

113].

        C.        Jurisdiction and Venue. This Court has jurisdiction, pursuant to 28 U.S.C.

§§ 157(b) and 1334, over these Chapter 11 Cases, the Motion, the parties, and the Debtors’

property. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue for these Chapter

11 Cases and proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409. The statutory bases for the relief sought herein are Bankruptcy Code sections 105,

361, 362, 363, 364, 503, and 507, Bankruptcy Rules 2002, 4001, 6003, 6004, and 9014, and the

applicable Local Rules.

        D.        Debtors’ Stipulations. In requesting the DIP Facility, and in exchange for and as a

material inducement to the DIP Lenders to agree to provide the DIP Facility and access to the

Prepetition Secured Lenders’ Cash Collateral, and as a condition to providing financing under

the DIP Facility, but without prejudice to the rights of parties in interests as set forth in

paragraphs 24 and 36 herein, the Debtors admit, stipulate, acknowledge, and agree that

(collectively, paragraphs C(i) through C(viii) below are referred to herein as the “Debtors’

Stipulations”):

                  i.     Prepetition Credit Documents. Prior to the Petition Date, the Borrower

refinanced an existing credit facility dated January 29, 2010 among the Borrower, the lenders

party thereto, and Wells Fargo Bank, National Association (“Wells Fargo”) by entering into that



                                                   5
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 6 of 57




certain Amended and Restated Credit Agreement, dated as of March 2, 2017 (as amended,

modified or supplemented from time to time, the “Prepetition Credit Agreement,” and together

with all security and guaranty agreements and all other documentation executed in connection

with any of the foregoing, the “Prepetition Credit Documents”), by and among the Borrower, the

Guarantors, and the Prepetition Agent, as amended by that certain First Amendment to Amended

and Restated Credit Agreement dated June 7, 2018, and further amended by that certain Second

Amendment to Amended and Restated Credit Agreement dated June 20, 2019 (the “Second

Amendment”), pursuant to which Equify became an additional lender under the Prepetition

Credit Agreement.

               ii.    In connection with the Second Amendment, the Prepetition Agent and

Equify entered into that certain Assignment and Acceptance, dated as of June 20, 2019 (the

“Assignment and Acceptance”), pursuant to which the Prepetition Agent assigned a portion of

the outstanding principal amount, in the amount of $17,317,000, to Equify, that was due and

owing pursuant to the Prepetition Credit Documents.

               iii.   As of the Petition Date, the Debtors were liable to the Prepetition Secured

Lenders pursuant to the Prepetition Credit Agreement, without defense, counterclaim, offset,

claim or cause of action of any kind, for (a) an aggregate principal amount of not less than

$65,000,000 in respect of loans made (plus accrued and unpaid interest thereon) and (b) certain

fees and expenses and other amounts required to be reimbursed by the Debtors pursuant to the

terms of the Prepetition Credit Agreement (collectively, the “Prepetition Loan Obligations”).

               iv.    Prepetition Liens and Prepetition Collateral. As more fully set forth in the

Prepetition Credit Documents, prior to the Petition Date, the Debtors granted to the Prepetition

Secured Lenders a security interest in and continuing lien on (the “Prepetition Liens”) certain of



                                                6
US 7023839
        Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 7 of 57




their assets and property including, without limitation, a first priority security interest in and

continuing lien on certain real and personal property of the Debtors as more particularly

described in the Prepetition Credit Documents, including, without limitation, the proceeds,

products, and offspring of any and all such property (collectively, the “Prepetition Collateral”).

                 v.       The Prepetition Loan Obligations constitute legal, valid, binding, and non-

avoidable obligations against each of the Borrower and Guarantors, and are not subject to any

avoidance, recharacterization, counterclaim, defense, offset, subordination, other claim, cause of

action, or other challenge of any kind or nature under the Bankruptcy Code, applicable non-

bankruptcy law, or otherwise. No payment or transfer made to or for the benefit of, or

obligations incurred to or for the benefit of, the Prepetition Secured Lenders by or on behalf of

any of the Debtors prior to the Petition Date under or in connection with any of the Prepetition

Credit Documents is subject to avoidance, recharacterization, counterclaim, defense, offset,

subordination, other claim, cause of action, or other challenge of any kind or nature under the

Bankruptcy Code, applicable non-bankruptcy law, or otherwise.

                 vi.      The liens, security interests, and mortgages granted by the Borrower and

the Guarantors to the Prepetition Secured Lenders to secure the Prepetition Loan Obligations are

(a) legal, valid, binding, perfected, enforceable, first priority liens on and security interests in the

Prepetition Collateral to secure the Prepetition Loan Obligations; (b) not subject to avoidance,

recharacterization, counterclaim, defense, offset, subordination, other claim, cause of action, or

other challenge; and (c) subject and subordinate only to (I) the Prior Liens, 4 (II) the DIP Liens,

and (III) the Carve-Out, as applicable.




4
    “Prior Liens” means valid, perfected, and non-avoidable liens or security interests (including pursuant to
    Bankruptcy Code section 546(b)) that are senior to Prepetition Liens on the Petition Date under applicable law.

                                                        7
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 8 of 57




               vii.    The Prepetition Secured Lenders duly perfected their respective liens upon

and respective security interests in the Prepetition Collateral by, among other things, filing

financing statements, mortgages, and deeds to secure debt, and, where necessary, possessing the

relevant instruments, certificates, or other property. Pursuant to the Prepetition Credit

Documents, the Prepetition Secured Lenders have perfected security interests in and liens on all

of the Prepetition Collateral.

               viii.   Cash Collateral. The Debtors represent that “Cash Collateral” includes (a)

all non-restricted cash of the Borrower as of the Petition Date, including the cash in deposit

accounts, wherever located (except (i) cash in Excluded Accounts (as defined in the Prepetition

Credit Agreement), or (ii) restricted cash or cash equivalents pledged to secure or support letters

of credit, reclamation obligations, corporate credit card programs or other obligations of a like

nature incurred in the ordinary course of business prior to the Petition Date); (b) any proceeds of

Prepetition Collateral; and (c) all other cash subject to DIP Liens or Adequate Protection Liens

(as defined below) pursuant to the Interim Order or this Final Order.

       E.      Findings Regarding the Prepetition Secured Lenders’ Consent to Priming. The

Prepetition Secured Lenders have consented to the adequate protection and the priming of the

Prepetition Liens as provided for in this Final Order; provided, however, that the respective

consents of the Prepetition Secured Lenders to the priming of their Prepetition Liens, the use of

the Prepetition Collateral (including Cash Collateral), and the sufficiency of the respective

adequate protection provided for herein are expressly conditioned upon the entry of this Final

Order and such consents shall not be deemed to extend to any other replacement financing or

debtor-in-possession financing other than the DIP Facility provided for under the DIP Facility

Documents; provided, further, that such consents shall be of no force and effect in the event the



                                                8
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 9 of 57




DIP Facility Documents are not approved on a final basis or this Final Order is not entered (or is

entered and subsequently reversed, modified, vacated, or stayed).

       F.      Findings Regarding DIP Facility and the Use of Cash Collateral.

               i.      Request for Postpetition Financing and Use of Cash Collateral. The

Debtors seek authority to enter into and perform under the DIP Facility Documents. The DIP

Lenders shall have no obligation to make loans or advances except pursuant to the terms and

conditions set forth herein and in the DIP Credit Agreement and no obligation to waive any

conditions required thereunder. The Debtors also seek authority to use Cash Collateral on the

terms described herein, and in accordance with the Approved Budget, which shall be subject to

Permitted Variances (as defined below) and the Permitted Carry (as defined below), to

administer their Chapter 11 Cases and fund their operations.

               ii.     Priming of the Prepetition Liens. The priming of the Prepetition Liens on

the Prepetition Collateral under Bankruptcy Code section 364(d), as contemplated by the DIP

Facility and as further described below, will enable the Debtors’ continued access to the DIP

Facility and allow them to continue operating their business for the benefit of their Estates and

creditors. The Prepetition Secured Lenders are entitled to receive adequate protection as set forth

in this Final Order pursuant to Bankruptcy Code sections 361, 363, and 364 for any diminution

in value of their respective interests in the Prepetition Collateral (including Cash Collateral).

               iii.    Need for Postpetition Financing and Use of Cash Collateral. The Debtors

do not have sufficient liquidity, including Cash Collateral, to operate their business in the

ordinary course or to implement a process to consummate a plan of reorganization in these

Chapter 11 Cases that is acceptable to the DIP Lenders and the Prepetition Secured Lenders

without the financing requested in the Motion. The Debtors’ ability to maintain business



                                                  9
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 10 of 57




relationships with vendors, suppliers, and customers, to pay their employees, pay certain fees and

expenses as set forth in the Interim Order and this Final Order, to implement and consummate a

plan of reorganization in these Chapter 11 Cases that is acceptable to the DIP Lenders and the

Prepetition Secured Lenders and to otherwise fund their operations is essential to the Debtors’

continued viability as the Debtors seek to maximize and preserve the value of their respective

Estates for the benefit of all creditors of the Estates. The ability of the Debtors to obtain

sufficient working capital and liquidity through the DIP Facility with the DIP Lenders and to use

Cash Collateral as set forth in this Final Order and the DIP Facility Documents is vital to the

preservation and maintenance of the going concern value of the Debtors and the Debtors’ ability

to maximize value for all stakeholders. If the Debtors do not obtain authorization to borrow

under the DIP Facility Documents on a final basis, they, and their Estates, will suffer immediate

and irreparable harm. Accordingly, the Debtors need to obtain the DIP Loan and to use Cash

Collateral to, among other things, permit the orderly continuation of the operation of their

business, minimize the disruption of their business operations, and preserve and maximize the

value of the Debtors’ Estates in order to maximize value for all creditors of the Estates.

               iv.     No Credit Available on More Favorable Terms. As set forth in the

Mleczko Declaration, and as demonstrated at the Interim Hearing and the Final Hearing, given

the Debtors’ financial condition, financing arrangements, and capital structure, the Debtors have

been unable to procure the necessary financing from sources other than the DIP Lenders on

terms more favorable than those set forth in the DIP Facility Documents. The Debtors have been

unable to obtain adequate unsecured credit allowable under Bankruptcy Code section 503(b)(1)

as an administrative expense. The Debtors have also been unable to obtain secured credit from

other sources: (a) having priority over that of administrative expenses of the kind specified in



                                                 10
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 11 of 57




Bankruptcy Code sections 503(b), 507(a), and 507(b); (b) secured only by a lien on property of

the Debtors and their Estates that is not otherwise subject to a lien; or (c) secured solely by a

junior lien on property of the Debtors and their Estates that is subject to a lien. Postpetition

financing is not otherwise available without granting to the DIP Lenders: (x) automatically

perfected security interests in and liens on all of the Debtors’ existing and after-acquired assets

with the priorities set forth herein; (y) superpriority claims and liens; and (z) the other

protections to the extent set forth in the Interim Order and this Final Order. After considering all

reasonable alternatives, the Debtors have concluded, in the exercise of their sound and

reasonable business judgment, that the DIP Facility, including, without limitation, the DIP Loan,

represents the best financing available to them at this time.

               v.      Use of Proceeds of the DIP Facility. As a condition to entry into the DIP

Credit Agreement, the extensions of credit under the DIP Facility, and the authorization to use

Cash Collateral, the DIP Lenders and the Prepetition Secured Lenders require, and the Debtors

have agreed, that proceeds of the DIP Facility and Cash Collateral shall be used in accordance

with the terms of this Final Order and the DIP Facility Documents, subject to paragraph 36

herein, the Approved Budget, which shall be subject to Permitted Variances and the Permitted

Carry, as may be permitted by the DIP Credit Agreement and this Final Order, solely for

(a) working capital; (b) other general corporate purposes of the Debtors; (c) permitted payment

of costs and administration of these Chapter 11 Cases; (d) payment of such other prepetition

obligations as consented to by the DIP Lenders and “first day” orders; (e) payment of interest,

fees, and expenses (including, without limitation, legal and other professionals’ fees and

expenses of the DIP Lenders) owed under the DIP Facility Documents; (f) payment of certain




                                                 11
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 12 of 57




adequate protection amounts to the Prepetition Secured Lenders as set forth in paragraph 7; and

(g) payment of the Carve-Out (collectively, the “Permitted DIP and Cash Collateral Uses”).

               vi.     The DIP Facility Terms and Conditions are Fair and Reasonable. Based

on the Motion, the Mleczko Declaration, and the record presented to the Court at the Interim

Hearing and the Final Hearing, the terms and conditions of the DIP Facility pursuant to the DIP

Facility Documents (including the payment of fees and expenses contemplated thereunder) and

the use of the DIP Collateral and the Prepetition Collateral, including the Cash Collateral,

pursuant to this Final Order are fair, reasonable, and the best available to the Debtors under the

circumstances, reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties, are supported by reasonably equivalent value and consideration, and were

entered into at arm’s-length, under no duress, and without undue influence, negligence, or

violation of public policy or law. Use of Cash Collateral and any credit to be extended as set

forth in the DIP Facility Documents shall be deemed to have been so allowed, advanced, made,

used, or extended in good faith, and for valid business purposes and uses, within the meaning of

Bankruptcy Code section 364(e), and the DIP Lenders are therefore entitled to the protections

and benefits of Bankruptcy Code section 364(e) and this Final Order.

               vii.    Restructuring Support Agreement.       The Debtors and the Prepetition

Secured Lenders have entered into that certain Restructuring Support Agreement, dated as of

March 28, 2020 (as amended, supplemented and restated from time to time, the “Restructuring

Support Agreement”), which contains the parties’ agreements and undertakings with respect to

the Debtors’ restructuring and confirmation of a plan of reorganization.

               viii.   Bankruptcy Code Sections 506(c) and 552(b). In light of (a) the agreement

of the DIP Lenders and the Prepetition Secured Lenders to subordinate their liens and claims



                                               12
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 13 of 57




(including, but not limited to, superpriority claims), as applicable, to the Carve-Out; (b) the

Prepetition Secured Lenders’ agreement to consent to the use of Cash Collateral and to

subordinate their Adequate Protection Superpriority Claims and Adequate Protection Liens, the

DIP Liens, and the DIP Superpriority Claims (as defined below) to the Carve-Out; and (c) the

Approved Budget covering all administrative costs projected by the Debtors, the DIP Lenders,

with respect to the DIP Collateral, and the Prepetition Secured Lenders, with respect to the

Prepetition Collateral, as applicable, are entitled to a waiver of (I) the provisions of Bankruptcy

Code section 506(c), (II) any “equities of the case” claims under Bankruptcy Code section

552(b), and (III) the equitable doctrine of “marshaling” or any similar doctrine.

               ix.     Release. Subject to the expiration of the Challenge Period (as defined

below), as a condition to obtaining financing under the DIP Facility, the consensual use of Cash

Collateral under the Interim Order and this Final Order, and the consent to priming liens under

the Interim Order and this Final Order, each of the Debtors (in their own right and on behalf of

the estates, representatives, directors, officers, employees, independent contractors, attorneys and

agents, and their successors and assigns, in each case in their capacity as such and to the extent

permitted by applicable law), hereby forever, unconditionally and irrevocably release, discharge

and acquit each of the Prepetition Secured Lenders and each of their respective successors,

assigns, affiliates, parents, subsidiaries, partners, controlling persons, representatives, agents,

attorneys, advisors, financial advisors, consultants, professionals, officers, directors, members,

managers, shareholders, and employees, past and future, and their respective heirs, predecessors,

successors and assigns in their capacity as such (collectively, the “Released Parties”) of and from

any and all claims, controversies, disputes, liabilities, obligations, demands, damages, expenses

(including, without limitation, attorneys’ fees), debts, liens, actions and causes of action of any



                                                13
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 14 of 57




and every nature whatsoever, whether arising in law or otherwise, and whether known or

unknown, matured or contingent, arising under, in connection with or relating to the Prepetition

Credit Documents, the DIP Loan or the DIP Facility Documents, including, without limitation,

(a) any so-called “lender liability” or equitable subordination claims or defenses, (b) any and all

claims (as defined in the Bankruptcy Code) and causes of action arising under the Bankruptcy

Code, and (c) any and all offsets, defenses, claims, counterclaims, set off rights, objections,

challenges, causes of action and/or choses in action of any kind or nature whatsoever, whether

arising at law or in equity, including any recharacterization, recoupment, subordination,

avoidance, or other claim or cause of action arising under or pursuant to section 105 or chapter 5

of the Bankruptcy Code or under any other similar provisions of applicable state or federal law,

including, without limitation, any right to assert any disgorgement or recovery, in each case, with

respect to the extent, amount, validity, enforceability, priority, security and perfection of any of

the Prepetition Loan Obligations, the Prepetition Liens or the Prepetition Credit Documents, and

further waive and release any defense, right of counterclaim, right of setoff or deduction to the

payment of the Prepetition Loan Obligations that the Debtors now have or may claim to have

against the Released Parties, arising under, in connection with, based upon or related to any and

all acts, omissions, conduct undertaken or events occurring prior to the entry of this Final Order.

               x.      Adequate Protection.      The Prepetition Secured Lenders are entitled,

pursuant to Bankruptcy Code sections 361, 362, 363, and 364, to receive adequate protection

against any diminution in value of their respective interests in the Prepetition Collateral

(including Cash Collateral), to the extent set forth in paragraph 7 of this Final Order.

               xi.     Good and Sufficient Cause Shown. Good and sufficient cause has been

shown for entry of this Final Order. The ability of the Debtors to obtain sufficient working



                                                 14
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 15 of 57




capital and liquidity under the DIP Facility Documents is vital to the Debtors’ Estates and

creditors. The relief requested in the Motion is necessary, essential, and appropriate, and is in the

best interest of and will benefit the Debtors, their creditors, and their Estates, as its

implementation will, among other things, provide the Debtors with the necessary liquidity to (a)

minimize disruption to the Debtors’ business and ongoing operations, (b) preserve and maximize

the value of the Debtors’ Estates for the benefit of all the Debtors’ creditors, and (c) maximize

and stabilize the value of the Debtors’ assets and avoid immediate and irreparable harm to the

Debtors, their creditors, their business, their employees, and their assets. The terms of the DIP

Facility are fair and reasonable, reflect each Debtor’s exercise of its business judgment, and are

supported by reasonably equivalent value and fair consideration.

               xii.    The Interim Facility. In accordance with the Interim Order, this Court

authorized, among other things, the Debtors to (a) access the DIP Loan proceeds available under

the Interim Facility and (b) execute and deliver the DIP Facility Documents and to incur and to

perform all of the DIP Obligations in accordance with, and subject to, the terms of the Interim

Order, the DIP Facility Documents, and the Approved Budget. On March 30, 2020, the DIP

Credit Agreement was and the applicable DIP Facility Documents were executed, and the

Debtors were authorized to borrow on and subject to the terms, conditions, covenants, and other

provisions set forth in the DIP Facility Documents and the Interim Order.

               xiii.   Notice.   The Final Hearing was held pursuant to Bankruptcy Rule

4001(b)(2) and (c)(2). Proper, timely, adequate and sufficient notice of the Motion has been

provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules,

and no other or further notice of the Motion or the entry of this Final Order shall be required.




                                                 15
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 16 of 57




        Based upon the foregoing findings and conclusions, the Motion and the record before the

Court with respect to the Motion, and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED that:

        1.      Motion Approved. The Motion is granted on a final basis in accordance with the

terms of this Final Order. All objections to and reservations of rights with respect to the entry of

this Final Order to the extent not withdrawn or resolved are hereby denied and overruled on the

merits in their entirety.

        2.      Authorization of the DIP Loan and the DIP Facility Documents.

                a.      The DIP Facility was approved on an interim basis by the Interim Order

and hereby is approved on a final basis by this Final Order. The Debtors were, by the Interim

Order, and are hereby authorized on a final basis to execute, issue, deliver, enter into, and adopt,

as the case may be, the DIP Facility Documents. The Debtors were, by the Interim Order, and are

hereby authorized on a final basis to borrow money under the DIP Facility Documents and

request extensions of credit under the DIP Facility in accordance with the terms of the Interim

Order, this Final Order, the DIP Facility Documents, and the Approved Budget, which shall be

subject to Permitted Variances and the Permitted Carry.

                b.      In furtherance of the foregoing and without further approval of this Court,

each Debtor was, by the Interim Order, and hereby is, authorized to perform all acts, to make,

execute, and deliver all instruments and documents that may be necessary or required for

performance by the Debtors under the DIP Facility Documents and the creation and perfection of

the DIP Liens described in, provided for, and automatically perfected by the Interim Order, and

continued by this Final Order, and the DIP Facility Documents. Subject to paragraph 32, the

Debtors were, by the Interim Order, and are hereby authorized to pay, in accordance with the



                                                16
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 17 of 57




Interim Order or this Final Order, as the case may be, the principal, interest, fees, expenses, and

other amounts described in the DIP Facility Documents as such become due and without need to

obtain further Court approval, including, without limitation, the fees set forth in the DIP Facility

Documents and the reasonable fees and disbursements of the DIP Lenders’ attorneys, advisors,

accountants, and other consultants. All fees set forth in the DIP Facility Documents were deemed

to be fully earned upon entry of the Interim Order and payable in accordance with the DIP

Facility Documents and shall not be subject to any offset, defense, claim, counterclaim or

diminution of any type, kind or nature whatsoever.

               c.      The DIP Facility Documents are valid and binding obligations of the

Debtors, enforceable against the Debtors and their Estates in accordance with their terms, and

subject to the terms of this Final Order. The DIP Facility Documents, the Interim Order, and this

Final Order constitute and evidence the validity and binding effect of the DIP Obligations of the

Debtors, which DIP Obligations shall be enforceable, jointly and severally, against the Debtors,

their Estates, and any successors thereto, including, without limitation, any trustee or other estate

representative appointed in these Chapter 11 Cases or any case under chapter 7 of the

Bankruptcy Code upon the conversion of any of the Chapter 11 Cases (each, a “Successor

Case”). No obligation, payment, transfer, or grant of a security or other interest to the DIP

Lenders under the DIP Facility Documents or this Final Order shall be stayed, restrained,

avoidable, voidable, or recoverable under the Bankruptcy Code or any applicable law (including,

without limitation, under Bankruptcy Code section 502(d)), or subject to any defense, reduction,

setoff, recoupment, or counterclaim of any kind.

               d.      From and after the Petition Date, the Debtors are authorized to use

extensions of credit under the DIP Facility only for the purposes specifically set forth in the



                                                 17
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 18 of 57




Interim Order, this Final Order, the DIP Facility Documents, and in compliance with the

Approved Budget. The Debtors were, by the Interim Order, and are hereby authorized, subject to

the satisfaction of the conditions set forth in the DIP Facility Documents, to use proceeds of the

DIP Collateral and the Prepetition Collateral, subject to the Carve-Out, and to draw upon the DIP

Facility to (i) pay fees, costs, and expenses incurred in connection with the transactions

contemplated by the DIP Credit Agreement; (ii) pay other administration costs incurred in

connection with the Chapter 11 Cases consistent with the Approved Budget, which shall be

subject to Permitted Variances and the Permitted Carry; (iii) pay for other working capital and

general corporate purposes of the Debtors and their subsidiaries consistent with the Approved

Budget, which shall be subject to Permitted Variance and the Permitted Carry, and the “first day”

orders entered by the Court; and (iv) after delivery of a Carve-Out Trigger Notice (as defined

below), fund the Carve-Out Reserves (as defined below) as provided for in paragraph 8.

       3.      Non-Material and Material or Adverse DIP Amendments. Subject to the terms

and conditions of the DIP Facility Documents, the Debtors and the DIP Lenders may make

amendments, modifications, or supplements to any DIP Facility Document that are either non-

material or non-adverse to the Debtors, and the DIP Lenders may waive, in their sole discretion,

any provisions in the DIP Facility Documents, without further approval of the Court; provided,

however, that the Debtors shall file a notice on the Court’s docket of any such amendment,

modification, supplement or waiver, not more than three (3) Business Days after the effective

date thereof. Any amendments, modifications, or supplements to any DIP Facility Documents,

other than as set forth in the preceding sentence (collectively, “Material or Adverse DIP

Amendments”), that are agreed to by the Debtors and the DIP Lenders, as applicable, in

accordance with the terms of the DIP Facility Documents shall be filed with the Court, and the



                                               18
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 19 of 57




Debtors shall provide prior written notice of such Material or Adverse DIP Amendment to

(i) counsel for the Committee and (ii) the U.S. Trustee. If neither the Committee nor the U.S.

Trustee files an objection to the Material or Adverse DIP Amendment with the Court within

three (3) Business Days from the date the notice of the Material or Adverse DIP Amendment is

filed with the Court, the Debtors and the DIP Lenders are authorized and empowered to execute,

deliver, and implement, in accordance with the terms of the DIP Facility Documents, such

Material or Adverse DIP Amendment, without further notice, hearing, or approval of this Court.

Any Material or Adverse DIP Amendment subject to a timely and unresolved objection must be

approved by the Court to be effective.

       4.      Approved Budget.

               a.     Compliance with Approved Budget. The Debtors and the DIP Lenders

agreed to an initial Approved Budget, including four (4) weeks of actual cash flows and a 13-

week cash flow forecast setting forth all projected cash receipts and cash disbursements on a

weekly basis. A portion of the Approved Budget, representing the cash flow forecast for the first

four (4) weeks following the Petition Date was attached to the Interim Order as Exhibit 1, and it

is also attached hereto as Exhibit 1. The Approved Budget includes and contains the Debtors’

reasonable estimate of all operational receipts and all operational disbursements, fees, costs and

other expenses that will be payable, incurred and/or accrued by any of the Debtors during the

period covered by the Approved Budget. Beginning the Friday of the first full week following

the date of the Interim Order and every Friday thereafter, the Debtors shall deliver to counsel to

the DIP Lenders and counsel for the Committee a 13-week cash flow forecast featuring (i) the

latest four (4) weeks of actual results, (ii) a report showing (A) actual ending cash balances and

the variance between actual results for the prior week compared to the same week in the then-



                                               19
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 20 of 57




current Approved Budget and (B) actual results for the prior four (4) weeks compared to the

same four (4) weeks in the then-current Approved Budget, in form substantially similar to the

13-week cash flow forecast attached to this Final Order as Exhibit 1, with reasonably detailed

explanations for any variance on a line-by-line basis, and (iii) a new 13-week cash flow forecast,

in Microsoft Excel, that commences with the beginning of the week immediately following the

end of the prior Approved Budget’s first four (4) weeks setting forth all forecasted receipts and

disbursements of the Debtors on a weekly basis for the following 13-week period, which shall

include line items substantially similar to those set forth in the version of the Approved Budget

attached to this Final Order as Exhibit 1. Every four (4) weeks thereafter, the most current

supplement to the Approved Budget shall become and be deemed to be the new Approved

Budget if not objected to by the DIP Lenders in writing within five (5) calendar days of receipt;

provided that the previous Approved Budget shall remain operative pending the resolution of any

written objection received to the newly delivered Approved Budget, which objections may be

delivered to the Debtors’ counsel via email.

               b.     Permitted Variance and Carries. Notwithstanding the Approved Budget,

so long as no Event of Default has occurred, the Debtors shall be authorized to use Cash

Collateral with respect to the Approved Budget, subject to (i) a permitted positive variance that

would not cause the total disbursements of the Debtors for the immediately preceding four (4)

weeks (including Professional Fees (as defined below)) to be greater than one-hundred fifteen

percent (115%) of the then-current Approved Budget over the corresponding time period, unless

the amount in dollars of such variance above one-hundred fifteen percent (115%) is less than or

equal to the positive variance with respect to total receipts of the Debtors for the same period,

and (ii) a permitted negative variance that would not cause the total receipts of the Debtors for



                                               20
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 21 of 57




the immediately preceding four (4) weeks to be an amount less than eighty percent (80%) of the

then-current Approved Budget over the corresponding time period, first measured on the Friday

immediately following the first full week after the date of the Interim Order, and then weekly on

a rolling basis thereafter, unless the amount of such variance below eighty percent (80%) is less

than or equal to the negative variance with respect to aggregate expenses and disbursements of

the Debtors for the same period (a “Permitted Variance”). Further, the Debtors may carry

forward or backward budgeted but unused disbursements and excess operating receipts over the

budgeted amounts (the “Permitted Carry”) in such testing period set forth in the Approved

Budget for use in any subsequent or prior testing period.

       5.      Superpriority Claims. Subject and subordinate to the Carve-Out, pursuant to

Bankruptcy Code section 364(c)(1), all of the DIP Obligations shall be allowed claims against

the Debtors, jointly and severally, with priority over any and all administrative expenses (the

“DIP Superpriority Claims”), including, without limitation, any administrative expense claims on

account of any postpetition intercompany transactions by and among the Debtors, diminution

claims (including all Adequate Protection Superpriority Claims) and all other claims against the

Debtors, now existing or hereafter arising, of any kind whatsoever, including, without limitation,

all administrative expenses of the kind specified in Bankruptcy Code sections 503(b) and 507(b),

and over any and all administrative expenses or other claims arising under Bankruptcy Code

sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 552(b), 726, 1113, or 1114,

whether or not such expenses or claims may become secured by a judgment lien or other non-

consensual lien, levy, or attachment, which DIP Superpriority Claims shall be payable from and

have recourse to all prepetition and postpetition property of the Debtors and their Estates and all

proceeds thereof excluding claims and causes of action arising under Bankruptcy Code sections



                                                21
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 22 of 57




502(d), 544, 547, 548, 549, 550 and 553 and any other avoidance or similar action under the

Bankruptcy Code or applicable nonbankruptcy law (collectively, the “Avoidance Actions”) and

the proceeds thereof. Other than the Carve-Out, no claims (including, without limitation, any

priority claims) are, or will be, senior to, prior to, or pari passu with the DIP Superpriority

Claims or any of the DIP Obligations or with any of the other claims of the DIP Lenders arising

under the Interim Order, this Final Order, the DIP Facility Documents or otherwise in connection

with the DIP Facility.

       6.      DIP Liens and DIP Collateral. As security for the DIP Obligations, effective and

perfected automatically and immediately upon the entry of the Interim Order, pursuant to

Bankruptcy Code sections 364(c)(2), 364(c)(3), and 364(d), and without the necessity of the

execution by the Debtors (or recordation or other filing or notice) of security agreements, control

agreements, pledge agreements, financing statements, mortgages, schedules or other similar

documents, or the possession or control by any of the DIP Lenders of any property, the following

valid, binding, continuing, enforceable and non-avoidable security interests and liens and

mortgages (collectively, all such liens and security interests granted to the DIP Lenders pursuant

to the Interim Order, this Final Order, and/or the DIP Facility Documents, the “DIP Liens”) in

and/or upon all tangible and intangible prepetition and postpetition property in which any of the

Debtors or their respective Estates have an interest of any kind or nature, whether existing on or

as of the Petition Date or thereafter acquired or created, wherever located, including, without

limitation, the proceeds, products, and offspring of any of the foregoing (collectively, the “DIP

Collateral”), subject and subordinate only to the Carve-Out, were granted on an interim basis by




                                                22
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 23 of 57




the Interim Order, and are hereby granted on a final basis by this Final Order, to the DIP Lenders

as follows: 5

                 a.      First Lien on Unencumbered Property. Pursuant to Bankruptcy Code

section 364(c)(2), a valid, binding, continuing, enforceable, fully perfected first priority lien on,

and security interest in, all DIP Collateral that is not subject to a valid, perfected, non-avoidable

and enforceable lien in existence on or as of the Petition Date or valid liens perfected (but not

granted) after the Petition Date to the extent such postpetition perfection is permitted by

Bankruptcy Code section 546(b), including: (i) any and all unencumbered cash, accounts

receivable, inventory, general intangibles, contracts, securities, chattel paper, owned real

property, real property leaseholds, fixtures, machinery, equipment, vehicles, deposit accounts,

patents, copyrights, trademarks, tradenames, rights under license agreements and other

intellectual property; and (ii) the proceeds, products and offspring of all of the foregoing.

                 b.      Liens Priming the Liens of the Prepetition Secured Lenders. Pursuant to

Bankruptcy Code section 364(d)(1), a valid, binding, continuing, enforceable, fully perfected

first priority, senior priming lien on, and security interest in, all DIP Collateral comprising the

Prepetition Collateral. The DIP Liens on the Prepetition Collateral shall be senior in all respects

to the security interests in, and liens on, the Prepetition Collateral of each of the Prepetition

Secured Lenders, including the Adequate Protection Liens granted to such Prepetition Secured

Lenders; provided, that the liens on the DIP Collateral shall be subject and subordinate only to (i)

the Prior Liens and (ii) the Carve-Out (as applicable). The DIP Liens shall not be subject to

challenge under the Bankruptcy Code or applicable non-bankruptcy law. No lien or interest




5
    For the avoidance of doubt, “DIP Collateral” shall not include Avoidance Actions (or the proceeds thereof) or
    other Excluded Collateral (as defined in the DIP Credit Agreement).

                                                      23
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 24 of 57




avoided and preserved for the benefit of the Debtors’ Estates pursuant to Bankruptcy Code

section 551 shall be pari passu with or senior to the DIP Liens.

                 c.       Liens Junior to Certain Other Liens. Pursuant to Bankruptcy Code section

364(c)(3), a valid, binding, continuing, enforceable, fully perfected junior security interest in and

lien upon all tangible and intangible prepetition and postpetition property of the Debtors that, on

or as of the Petition Date (including pursuant to Bankruptcy Code section 546(b)), is subject to

valid, perfected and unavoidable liens senior to the Prepetition Liens, including, without

limitation, the Prior Liens. 6

        7.       Adequate Protection for the Prepetition Secured Lenders. The Prepetition Secured

Lenders are entitled, pursuant to Bankruptcy Code sections 361, 362, 363(c)(2), 363(e),

364(d)(1), 364(e), and 507, to adequate protection of their interests in the Prepetition Collateral,

including the Cash Collateral, in an amount equal to the aggregate diminution in value of their

interests in the Prepetition Collateral, including any such diminution resulting from the sale,

lease, encumbrance, or use by the Debtors (or other decline in value) of the Cash Collateral and

any other Prepetition Collateral, the priming of the Prepetition Liens on the Prepetition Collateral

by the DIP Liens, and the imposition of the automatic stay pursuant to Bankruptcy Code section

362 (such diminution in value, the “Adequate Protection Obligations”). As adequate protection

for such diminution in value, and solely to the extent of the Adequate Protection Obligations, the

Prepetition Secured Lenders were granted on an interim basis by the Interim Order, and are

hereby granted on a final basis by this Final Order, the following:




6
    For avoidance of doubt, the liens of Wells Fargo Bank, N.A., J.P. Morgan Chase Bank, N.A., and Century Bank
    & Trust in certain restricted cash that secures the corporate credit card program, certain letters of credit, and
    various reclamation obligations are Prior Liens within the meaning of this Final Order and such restricted cash
    shall not be Cash Collateral for purposes of this Final Order.

                                                        24
US 7023839
        Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 25 of 57




               a.      Adequate Protection Liens. As security for the payment of the Adequate

Protection Obligations, the Prepetition Secured Lenders are granted (effective and immediately

and automatically perfected upon the entry of the Interim Order and without the necessity of the

execution by the Debtors of security agreements, pledge agreements, mortgages, financing

statements, or other agreements) a valid, perfected security interest in and liens (the “Adequate

Protection Liens”) on all of the Prepetition Collateral, which will be subject and subordinate only

to (i) the DIP Liens, (ii) Prior Liens, and (ii) the Carve-Out. The Adequate Protection Liens shall

not have any recourse to the Avoidance Actions or the proceeds thereof. For the avoidance of

doubt, the Adequate Protection Liens do not extend to collateral that is not Prepetition Collateral,

provided, however, that nothing in this paragraph 7(a) or any other provision of this Final Order

shall limit the rights of the Prepetition Secured Lenders under section 552(b) of the Bankruptcy

Code.

               b.      Adequate Protection Superpriority Claims. The Adequate Protection

Obligations shall be superpriority claims as provided in Bankruptcy Code section 507(b) (the

“Adequate Protection Superpriority Claims”) that will have a priority in payment over any and

all administrative expenses of the kinds specified or ordered pursuant to any provision of the

Bankruptcy Code, including Bankruptcy Code sections 105, 326, 328, 330, 331, 503(a), 503(b),

506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114, subject and subordinate only to

(i) the Carve-Out and (ii) the DIP Superpriority Claims. The Adequate Protection Superpriority

Claims shall not have any recourse to the Avoidance Actions or the proceeds thereof.

               c.      Fees and Expenses. As additional adequate protection to the Prepetition

Secured Lenders, the Debtors shall pay all reasonable and documented out-of-pocket fees and

expenses payable to the Prepetition Secured Lenders pursuant to the Prepetition Credit



                                                25
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 26 of 57




Documents, whether incurred prepetition or postpetition, including the fees and expenses of

Norton Rose Fulbright US LLP and Ankura Consulting Group, LLC, provided, that any invoices

to, and payments made by, the Debtors under this paragraph shall be subject to the procedures set

forth in paragraph 32 of this Final Order.

               d.      Adequate Protection Payments. The Debtors are authorized and directed,

on the first day of each month (unless such day is not a Business Day, in which the required

payment date shall be the next succeeding Business Day) to make postpetition interest payments

at the non-default rate to the Prepetition Secured Lenders, and any other payments (other than,

for the avoidance of doubt, payment of principal) payable in the ordinary course of business

under the Prepetition Credit Documents. To the extent that the Debtors have not paid any

prepetition or postpetition amount of interest or other charges due under the Prepetition Credit

Documents or the Interim Order, the Debtors are authorized and directed to make such payments.

The Debtors and the Committee reserve their rights to argue that, to the extent that any cash

payment of interest, fees, and/or expenses as adequate protection to the Prepetition Secured

Lenders is not allowed under Bankruptcy Code section 506(b) and not allowed on any other

basis (including, without limitation, as adequate protection on account of the Debtors’ use of

Prepetition Collateral), such payments should be recharacterized and applied to reduce

permanently the principal owed under the applicable Prepetition Credit Documents; provided,

however, that the Prepetition Secured Lenders reserve their rights to assert defenses to any such

arguments and to otherwise oppose any such recharacterization or application.

       8.      Carve-Out. Subject to the terms and conditions contained in this paragraph, each

of the DIP Liens, DIP Obligations, DIP Superpriority Claims, Prepetition Liens, Prepetition Loan

Obligations, Adequate Protection Liens, Adequate Protection Superpriority Claims, and any



                                               26
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 27 of 57




other forms of adequate protection granted under the Interim Order or this Final Order and all

other obligations of the Debtors, including any postpetition intercompany claims among the

Debtors, shall be subject and subordinate to payment of the Carve-Out as follows.

               a.      As used in this Final Order, the term “Carve-Out” shall mean the sum of

(i) all fees required to be paid to the Clerk of the Court or any claims and noticing agent acting in

such capacity and to the Office of the U.S. Trustee under section 1930(a) of title 28 of the United

States Code (without regard to the notice set forth in (c) below); (ii) all reasonable fees and

expenses of up to $50,000 incurred by a trustee under Bankruptcy Code section 726(b) (without

regard to the notice set forth in (c) below); (iii) to the extent allowed at any time, whether by

interim order, procedural order, or otherwise, all fees (including success, completion, or

transaction fees), disbursements, costs, and expenses accrued or incurred at any time before

delivery by the DIP Lenders of a Carve-Out Trigger Notice by persons or firms retained by the

Debtors or the Committee whose retention is approved by this Court pursuant to Bankruptcy

Code sections 327, 328, 363, and/or 1103 (collectively, the “Professional Fees”), whether

allowed by the Court prior to or after delivery of a Carve-Out Trigger Notice; and

(iv) Professional Fees in an aggregate amount not to exceed $500,000 incurred after delivery by

the DIP Lenders of the Carve-Out Trigger Notice, to the extent allowed at any time, whether by

interim order, procedural order, or otherwise (the amounts set forth in clause (iv) being the

“Carve-Out Trigger Notice Cap”); provided, that nothing herein shall be construed to impair the

ability of any party to object to the allowance of fees, expenses, costs, disbursements,

reimbursement, or compensation described in clauses (i) through (iv) above, on any grounds. For

purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written notice delivered by

email by the DIP Lenders to the Debtors, the Debtors’ counsel, the U.S. Trustee, and counsel to



                                                 27
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 28 of 57




the Committee, which notice may be delivered, notwithstanding the provisions of Bankruptcy

Code section 362, only upon the occurrence and during the continuation of an Event of Default,

stating expressly that the Carve-Out Trigger Notice Cap has been invoked. Notwithstanding the

foregoing, so long as a Carve-Out Trigger Notice has not been delivered, the Debtors shall be

permitted to pay and/or reimburse, as applicable, Professional Fees that are allowed by the Court

and payable under Bankruptcy Code sections 328, 330 and 331 and compensation procedures

approved by the Court, and the payment and/or reimbursement of same shall not reduce the

Carve-Out.

              b.      On the day on which the Carve-Out Trigger Notice is delivered to the

Debtors (the “Termination Declaration Date”), the Carve-Out Trigger Notice shall (i) subject in

all respects to the maximum borrowing availability under the DIP Facility Documents, be

deemed a draw request and notice of borrowing by the Debtors under the DIP Facility in an

amount equal to the then-accrued and unpaid amounts of Professional Fees (any such amounts

actually advanced shall be borrowings under the DIP Loan) and (ii) also be a demand to the

Debtors to utilize all cash on hand as of such date and any available cash thereafter held or

received by any Debtor to fund a reserve (the “Pre-Carve-Out Trigger Notice Reserve”) in an

amount equal to the then-accrued and unpaid amounts of Professional Fees. The Debtors shall

deposit and hold in trust the Pre-Carve-Out Trigger Notice Reserve in a segregated account at the

Debtors to pay such then-accrued and unpaid Professional Fees prior to any and all other claims

(the “Professional Fees Account”); provided, however, that the Debtors shall not be authorized to

use the funds in the Professional Fees Account once deposited for any purpose other than as set

forth in this paragraph. On the Termination Declaration Date, the Carve-Out Trigger Notice shall

also (i) subject in all respects to the maximum borrowing availability under the DIP Facility



                                               28
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 29 of 57




Documents, be deemed a request by the Debtors to draw under the DIP Facility in an amount

equal to the Carve-Out Trigger Notice Cap (any such amounts actually advanced shall be

borrowings under the DIP Loan) and (ii) be a demand to the Debtors to utilize all cash on hand

as of such date and any available cash thereafter held and received by any Debtor, after funding

the Pre-Carve-Out Trigger Notice Reserve to fund a reserve (the “Carve-Out Trigger Notice Cap

Reserve,” and, together with the Pre-Carve-Out Trigger Notice Reserve, the “Carve-Out

Reserves”) in an amount equal to the Carve-Out Trigger Notice Cap. The Debtors shall deposit

and hold in trust the Carve-Out Trigger Notice Cap Reserve in the Professional Fees Account to

pay such Professional Fees benefiting from the Carve-Out Trigger Notice Cap prior to any and

all other claims, provided, however, that the Debtors shall not be authorized to use such funds in

the Professional Fees Account once deposited for any purpose other than as set forth in this

paragraph. On the first Business Day after the DIP Lenders give such notice, notwithstanding

anything in the DIP Facility Documents to the contrary, including with respect to the existence of

an Event of Default, the failure of the Debtors to satisfy any or all the conditions precedent for

the DIP Loan under the DIP Facility, any termination of the DIP Obligations following an Event

of Default, or the occurrence of the Maturity Date (as defined in the DIP Credit Agreement), the

DIP Lenders shall make available such amounts necessary to satisfy the Carve-Out Reserves in

accordance with the DIP Facility, subject in all respects to the maximum borrowing availability

under the DIP Facility Documents. All funds in the Pre-Carve-Out Trigger Notice Reserve shall

be used first to pay the obligations set forth in clauses (i) through (iii) of the definition of Carve-

Out in paragraph 8(a) above (the “Pre-Carve-Out Amounts”), but not, for the avoidance of doubt,

the Carve-Out Trigger Notice Cap Reserve, until paid in full, and then, to the extent the Pre-

Carve-Out Trigger Notice Reserve has not been reduced to zero, to pay the DIP Lenders, unless



                                                  29
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 30 of 57




all DIP Obligations have been indefeasibly paid in full, in cash, and all Commitments (as defined

in the DIP Credit Agreement) have been terminated, in which case any such excess shall be paid

to the Prepetition Secured Lenders, in accordance with their rights and priorities as of the

Petition Date. All funds in the Carve-Out Trigger Notice Cap Reserve shall be first used to pay

the obligations set forth in clause (iv) of the definition of Carve-Out set forth in paragraph 8(a)

above (the “Post-Carve-Out Amounts”), and then, to the extent the Carve-Out Trigger Notice

Cap Reserve has not been reduced to zero, to pay any unfunded Pre-Carve Out Amounts, and

then if there remains an excess, to pay the DIP Lenders, unless all DIP Obligations have been

indefeasibly paid in full, in cash, and all Commitments have been terminated, in which case any

such excess shall be paid to the Prepetition Secured Lenders, in accordance with their rights and

priorities as of the Petition Date. Notwithstanding anything to the contrary in the DIP Facility

Documents or this Final Order, following delivery of a Carve-Out Trigger Notice, the DIP

Lenders and the Prepetition Secured Lenders shall not sweep or foreclose on cash (including

cash received as a result of the sale or other disposition of any assets or property) of the Debtors

or the Estates or the DIP Collateral until the Carve-Out Reserves have been fully funded, but

shall have a security interest in any residual interest in the Carve-Out Reserves, with funds

resulting from such residual interest paid first to the DIP Lenders, unless all DIP Obligations

have been indefeasibly paid in full, in cash, and all DIP Obligations have been terminated, in

which case any such excess shall be paid to the Prepetition Secured Lenders, in accordance with

their rights and priorities as of the Petition Date. The Carve-Out Reserve shall be held in trust for

the benefit of the U.S. Trustee, any chapter 7 trustee appointed for any of the Debtors or their

respective Estates (if any), and professionals retained by the Debtors or the Committee to pay the

Professional Fees benefitting from the Carve-Out Reserve subject to the allowance of such



                                                 30
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 31 of 57




Professional Fees and the aggregate amount of the Carve-Out. Further, notwithstanding anything

to the contrary in this Final Order, (i) disbursements by the Debtors from the Carve-Out Reserves

shall not be Loans (as defined in the DIP Facility Documents) or increase or reduce the DIP

Obligations, (ii) the failure of the Carve-Out Reserves to satisfy in full the Professional Fees

shall not affect the priority of the Carve-Out, and (iii) the Carve-Out Reserves shall serve as a

limitation only on the amount of Professional Fees that may be paid from such Carve-Out

Reserves, and in no way shall the Approved Budget, the Carve-Out, the Carve-Out Trigger

Notice Cap, the Carve-Out Reserves, or any of the foregoing be construed as a cap or limitation

on the amount of Professional Fees that a party in interest may seek to be paid by the Debtors in

these Chapter 11 Cases.

               c.      Any payment or reimbursement made on or after the delivery to the

Debtors of a Carve-Out Trigger Notice in respect of any Professional Fees shall permanently

reduce the Carve-Out on a dollar-for-dollar basis. Any funding of the Carve-Out shall be added

to, and made a part of, the DIP Obligations secured by the DIP Collateral and shall otherwise be

entitled to the protections granted under this Final Order, the DIP Facility Documents, the

Bankruptcy Code, and applicable law.

               d.      Notwithstanding the foregoing, the Carve-Out shall not include, apply to,

or be available for any fees or expenses incurred by any party in connection with (i) the initiation

or prosecution of any claims, causes of action, adversary proceedings, or other litigation

(A) against the Prepetition Secured Lenders or (B) challenging the amount, validity, perfection,

priority, or enforceability of or asserting any defense, counterclaim, or offset to, the obligations,

indebtedness, or the liens and security interests granted or arising under or in connection with the

DIP Facility Documents or the Prepetition Credit Documents (whether in such capacity or



                                                 31
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 32 of 57




otherwise), including, in each case, without limitation, for lender liability or pursuant to

Bankruptcy Code section 105, 510, 544, 547, 548, 549, 550, or 552, applicable non-bankruptcy

law or otherwise; (ii) attempts to modify any of the rights granted to the DIP Lenders or the

Prepetition Secured Lenders; (iii) attempts to prevent, hinder, or otherwise delay any of the DIP

Lenders’ or the Prepetition Secured Lenders’ assertion, enforcement, or realization upon any DIP

Collateral or Prepetition Collateral, as applicable, in accordance with the DIP Facility

Documents, the Interim Order, this Final Order, or the Prepetition Credit Documents; (iv) paying

any amount on account of any claims arising before the commencement of the Chapter 11 Cases

unless such payments are provided for in the Approved Budget or approved by an order of this

Court; (v) the prosecution or support any plan of liquidation or reorganization that crams down

or reinstates the Prepetition Loan Obligations; or (vi) any direct or indirect objection or

opposition to, or any other effort to impede or compromise in any way, any credit bid made by

the DIP Lenders or the Prepetition Secured Lenders to the extent such bid is not consistent with

the Interim Order or this Final Order; provided, that no more than an aggregate of $75,000 of the

DIP Loan, the DIP Collateral, the Prepetition Collateral, proceeds of the foregoing, and the

Carve-Out may be used by the Committee in respect of the investigation of the claims and liens

of the Prepetition Secured Lenders, solely to the extent set forth in this Final Order (but not to

litigate, object to, or challenge any of the foregoing) and potential claims, counterclaims, causes

of action, or defenses against the Prepetition Secured Lenders, solely to the extent set forth in

this Final Order (but not to litigate any of the foregoing).




                                                  32
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 33 of 57




       9.      Limitations on Charging Expenses Against Collateral.

               a.      No costs or expenses of administration that have been or may be incurred

in the Chapter 11 Cases at any time shall be charged against or recovered from the DIP Lenders

or any of their respective claims or the DIP Collateral, as the case may be, pursuant to

Bankruptcy Code section 506(c), or any similar principle of law, without the prior written

consent of the DIP Lenders and no such consent shall be implied from any other action, inaction,

or acquiescence by the DIP Lenders; provided that the DIP Lenders and the Prepetition Secured

Lenders (as applicable) have fully funded or authorized sufficient use of Cash Collateral to fully

fund the Carve-Out.

               b.      No costs or expenses of administration that have been or may be incurred

in the Chapter 11 Cases at any time shall be charged against or recovered from the Prepetition

Secured Lenders or any of their respective claims or the Prepetition Collateral, as the case may

be, pursuant to Bankruptcy Code section 506(c), or any similar principle of law, without the prior

written consent of the Prepetition Secured Lenders and no such consent shall be implied from

any other action, inaction, or acquiescence by the Prepetition Secured Lenders; provided that the

DIP Lenders and the Prepetition Secured Lenders (as applicable) have fully funded or authorized

sufficient use of Cash Collateral to fully fund the Carve-Out.

       10.     Limitations Under Bankruptcy Code Section 552(b). The Prepetition Secured

Lenders shall be entitled to all of the rights and benefits of Bankruptcy Code section 552(b) and

the “equities of the case” exception under Bankruptcy Code section 552(b) shall not apply to the

Prepetition Secured Lenders with respect to proceeds, products, or offspring of any of the

Prepetition Collateral or the extension of Adequate Protection Liens to the proceeds, products, or

offspring of the Prepetition Collateral..



                                                33
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 34 of 57




       11.     Use of Prepetition Collateral, Including Cash Collateral. Subject to the terms and

conditions of the DIP Facility Documents, the Interim Order, and this Final Order, and in

accordance with the Approved Budget, which shall be subject to Permitted Variances and the

Permitted Carry, the Debtors are authorized to use the DIP Collateral and Prepetition Collateral,

including Cash Collateral, until the DIP Termination Date (as defined below) for working capital

and general corporate purposes, including interest, fees, costs, and expenses related to these

Chapter 11 Cases, the DIP Loan, and the DIP Facility Documents, including payment of any

adequate protection obligations as set forth herein; provided, that nothing in this Final Order

shall authorize, other than in the ordinary course of the Debtors’ business, the sale, transfer,

lease, encumbrance, or other disposition of any assets of the Debtors or their Estates without the

prior written consent of the DIP Lenders (and no such consent or direction shall be implied from

any other action, inaction, or acquiescence by any DIP Lender or any order of this Court), except

as permitted in the DIP Facility Documents, the Interim Order, and this Final Order and

approved by the Court to the extent required under applicable bankruptcy law.

       12.     Continuation of Prepetition Liens. Until (a) the Debtors have paid in full all

Prepetition Loan Obligations and (b) all objections and challenges to (i) the liens and security

interests of the Prepetition Secured Lenders (including, without limitation, liens granted for

adequate protection purposes) and (ii) the Prepetition Loan Obligations, in each case, have been

waived, denied, or barred, and (c) all of the Debtors’ Stipulations have become binding upon the

Debtors, their Estates, and parties in interest in accordance with paragraph 24 herein, all liens

and security interests of the Prepetition Secured Lenders (including, without limitation, liens

granted for adequate protection purposes) shall remain valid and enforceable with the same

continuing priority as described herein.



                                               34
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 35 of 57




       13.     Waiver of Right to Seek Additional Adequate Protection. Unless an Event of

Default has occurred, the DIP Lenders and Prepetition Secured Lenders agree not to request

further or different adequate protection.

       14.     Perfection of DIP Liens and Adequate Protection Liens. The Interim Order and

this Final Order, individually or together, shall be sufficient and conclusive evidence of the

validity, perfection, and priority of all liens granted in the Interim Order or herein, including the

DIP Liens and the Adequate Protection Liens, without the necessity of filing or recording

financing statements, intellectual property filings, mortgages, notices of lien or similar

instruments in any jurisdiction, taking possession of or control over, or the taking of any other

action (including, for the avoidance of doubt, entering into any deposit account control

agreement) to validate or perfect (in accordance with applicable non-bankruptcy law) the DIP

Liens and the Adequate Protection Liens, or to entitle the DIP Lenders or the Prepetition Secured

Lenders to the priorities granted herein. Notwithstanding the foregoing, the DIP Lenders and the

Prepetition Secured Lenders are authorized, but not required, to file or record financing

statements, intellectual property filings, mortgages, notices of lien or similar instruments in any

jurisdiction, taking possession of or control over, or take any other action, as they may elect, in

order to validate and perfect the liens and security interests granted to them in the Interim Order

and hereunder. In addition, to the extent that any filing and any other perfection actions

described in the foregoing were taken by or in favor of the Prepetition Secured Lenders in

respect of the Prepetition Loan Obligations, such filings and actions shall serve to perfect the

DIP Liens in favor of the DIP Lenders, securing the DIP Obligations. Whether or not the DIP

Lenders or any Prepetition Secured Lender chooses to file such financing statements, intellectual

property filings, mortgages, notices of lien or similar instruments in any jurisdiction, take



                                                 35
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 36 of 57




possession of or control over, or otherwise confirm perfection of the liens and security interests

granted to it in the Interim Order or hereunder, such liens and security interests were deemed

valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute, or

subordination effective automatically and immediately upon entry of the Interim Order. A

certified copy of either of the Interim Order or this Final Order may, in the discretion of the DIP

Lenders or the Prepetition Secured Lenders, as the case may be, be filed with any filing or

recording office or with any registry of deeds or similar office, and accordingly, each officer is

authorized to accept such certified copy of the Interim Order or this Final Order for filing and

recording.

       15.     Appropriateness of Liens. The DIP Liens granted to the DIP Lenders on an

interim basis by the Interim Order, and on a final basis by this Final Order, are appropriate under

Bankruptcy Code section 364(d) because, among other things: (a) the applicable Prepetition

Secured Lenders have consented, are deemed to have consented, or do not otherwise object to

such priming DIP Liens; and (b) the grant of the DIP Liens is otherwise in compliance with

Bankruptcy Code section 364(d).

       16.     Evidence of Liens. The Debtors shall execute and deliver promptly to the DIP

Lenders or the Prepetition Secured Lenders, as the case may be, all such financing statements,

mortgages, control agreements, notices, and other documents as the DIP Lenders or the

Prepetition Secured Lenders, as the case may be, may reasonably request to evidence, confirm,

validate, or perfect the DIP Liens or the Adequate Protection Liens.

       17.     Preservation of Rights Granted Under this Final Order and the DIP Facility

Documents. Other than the Carve-Out, the DIP Liens, the DIP Superpriority Claims, and any

liens permitted pursuant to the Prepetition Credit Documents or the DIP Facility Documents and



                                                36
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 37 of 57




any Prior Liens, no claim or lien having a priority senior to or pari passu with those granted by

the Interim Order or this Final Order to the Prepetition Secured Lenders shall be granted or

allowed while any portion of the Adequate Protection Obligations remain outstanding, and the

Adequate Protection Liens shall not be subject to or junior to any lien or security interest that is

avoided and preserved for the benefit of the Debtors’ Estates under Bankruptcy Code section 551

or subordinated to or made pari passu with any other lien or security interest approved by the

Court, whether under Bankruptcy Code section 364(d) or otherwise.

       18.     Enforceability of DIP Obligations and Adequate Protection Obligations. If any or

all of the provisions of this Final Order are hereafter reversed, modified, vacated, or stayed, such

reversal, stay, modification, or vacatur shall not affect (a) the validity, priority, or enforceability

of any DIP Obligations or the Adequate Protection Obligations incurred prior to the effective

date of such reversal, stay, modification, or vacatur or (b) the validity, priority, or enforceability

of the DIP Liens or the Adequate Protection Liens. Notwithstanding any such reversal, stay,

modification, or vacatur, any use of Cash Collateral, any DIP Obligations, or any Adequate

Protection Obligations incurred by the Debtors to the DIP Lenders or the Prepetition Secured

Lenders, as the case may be, prior to the effective date of such reversal, stay, modification, or

vacatur shall be governed in all respects by the original provisions of this Final Order, and the

DIP Lenders or the Prepetition Secured Lenders shall be entitled to all of the rights, remedies,

privileges, and benefits granted in Bankruptcy Code section 364(e), this Final Order, the DIP

Facility Documents (with respect to all DIP Obligations), the Adequate Protection Obligations,

and the use of Cash Collateral.

       19.     Except as expressly provided in this Final Order or in the DIP Facility

Documents, the Carve-Out, the DIP Liens, the DIP Superpriority Claims, the Adequate



                                                  37
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 38 of 57




Protection Liens, the Adequate Superpriority Claims, and all other rights and remedies of the

DIP Lenders and the Prepetition Secured Lenders granted by the Interim Order, this Final Order,

or the DIP Facility Documents shall survive, and shall not be modified, impaired, or discharged

by (a) the entry of an order converting any of the Chapter 11 Cases to a case under chapter 7 of

the Bankruptcy Code or dismissing any of the Chapter 11 Cases, or (b) the entry of a

confirmation order and, pursuant to Bankruptcy Code section 1141(d)(4), the Debtors’ waiver of

discharge as to any remaining DIP Obligations or Adequate Protection Obligations. The terms

and provisions of this Final Order and the DIP Facility Documents shall continue in these

Chapter 11 Cases and in any Successor Cases, and the DIP Liens, the Adequate Protection Liens,

the DIP Obligations, the Carve-Out, the Adequate Protection Obligations, the DIP Superpriority

Claims, the Adequate Protection Superpriority Claims, and the other administrative claims

granted pursuant to the Interim Order or this Final Order, and all other rights and remedies of the

DIP Lenders or the Prepetition Secured Lenders granted by the Interim Order or this Final Order

and the DIP Facility Documents shall continue in full force and effect until all DIP Obligations

are indefeasibly paid in full in cash or receive other treatment as agreed to by the DIP Lenders

and all Adequate Protection Obligations, if any, are indefeasibly paid in full in cash or receive

other treatment as agreed to by the Prepetition Secured Lenders.

       20.     After-Acquired Property. Except as otherwise provided in this Final Order,

pursuant to Bankruptcy Code section 552(a), all property acquired by the Debtors on or after the

Petition Date is not, and shall not be, subject to any lien of any person or entity resulting from

any security agreement entered into by the Debtors prior to the Petition Date, including, without

limitation, in respect of the Prepetition Credit Documents (other than with respect to the

replacement liens that form a portion of the Adequate Protection Liens), except to the extent that



                                                38
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 39 of 57




such property constitutes proceeds of property of the Debtors that is subject to a valid, binding,

enforceable, perfected, and unavoidable lien as of the Petition Date which is not subject to

subordination under the Bankruptcy Code, other provisions or principles of applicable law or is

otherwise permitted by the DIP Facility Documents.

       21.     Protection of the Rights of the DIP Lenders or the Prepetition Secured Lenders.

Unless the DIP Lenders or the Prepetition Secured Lenders have provided their prior written

consent, as applicable, or all DIP Obligations have been indefeasibly paid in full in cash, there

shall not be entered in any of these Chapter 11 Cases or any Successor Cases any order

(including any confirmation order) that authorizes any of the following: (a) the obtaining of

credit or the incurring of indebtedness that is secured by a security, mortgage, or collateral

interest or other lien on all or any portion of the DIP Collateral or Prepetition Collateral and/or

that is entitled to administrative priority status, in each case that is superior to or pari passu with

the DIP Liens, the DIP Superpriority Claims, the Prepetition Liens, the Adequate Protection

Liens, and/or the Adequate Protection Superpriority Claims except as expressly set forth in this

Final Order; (b) the use of Cash Collateral for any purpose other than as permitted in the DIP

Facility Documents, the Interim Order, and this Final Order; (c) the return of goods pursuant to

Bankruptcy Code section 546(h) (or other return of goods on account of any prepetition

indebtedness) to any creditor of any Debtor or any creditor’s taking any setoff against any of its

prepetition indebtedness based upon any such return of goods pursuant to Bankruptcy Code

section 553 or otherwise; or (d) any modification of any of the DIP Lenders’ or the Prepetition

Secured Lenders’ rights under this Final Order, the DIP Facility Documents, or the Prepetition

Secured Documents with respect to any DIP Obligations or Prepetition Loan Obligations.




                                                  39
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 40 of 57




       22.    Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner with

enlarged powers, any responsible officer, or any other estate representative subsequently

appointed in the Chapter 11 Cases or any Successor Case, shall obtain credit or incur debt other

than the credit or debt provided pursuant to the DIP Facility Documents at any time prior to the

repayment in full of all DIP Obligations and all Prepetition Loan Obligations, including

subsequent to the entry of a confirmation order with respect to the Debtors and the Debtors’

Estates, then all cash proceeds derived from such credit or debt shall immediately be turned over

to the DIP Lenders until indefeasible payment in full of the DIP Obligations in accordance with

the DIP Facility Documents.

       23.    Cash Management System. The cash management system described in the

Debtors’ motion [Docket No. 9] seeking authority to use such system (among other relief) (the

“Cash Management Motion”) or in the DIP Credit Agreement and all accounts established in

connection therewith shall be used for purposes and on the terms and conditions set forth in the

Approved Budget, which shall be subject to Permitted Variances and the Permitted Carry. The

Debtors and the DIP Lenders are further authorized to enter into any additional agreements

providing for the establishment of lock boxes, blocked accounts, or similar arrangements in favor

of the DIP Lenders in accordance with the terms of the DIP Credit Agreement, the Interim Order

(I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System and

Maintain Existing Bank Accounts, (B) Continue Using Existing Checks and Business Forms, (C)

Maintain Their Corporate Card Programs, and (D) Continue Intercompany Transactions, (II)

Providing Administrative Expense Priority Status for Postpetition Intercompany Claims, And

(Iii) Granting Related Relief [Docket No. 37], or the final order granting the relief sought

pursuant to the Cash Management Motion.



                                               40
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 41 of 57




       24.     Challenge Period. The Debtors’ Stipulations and the releases in paragraph E(ix)

shall be binding upon the Debtors and any successor thereto (including any chapter 7 or chapter

11 trustee appointed or elected for any of the Debtors) in all circumstances. The Debtors’

Stipulations and the releases set forth herein, including in paragraph E(ix) hereof, shall be

binding upon all other parties in interest, including, without limitation, any statutory or non-

statutory committees appointed or formed in the Chapter 11 Cases and any other person or entity

acting or seeking to act on behalf of the Debtors’ Estates, including any chapter 7 or chapter 11

trustee or examiner appointed or elected for any of the Debtors, in all circumstances and for all

purposes unless such committee or any other party in interest with standing has filed an

adversary proceeding or contested matter (a “Challenge”) by no later than the earlier of (i) five

(5) Business Days prior to any confirmation hearing regarding a plan of reorganization in these

Chapter 11 Cases and (ii) sixty (60) days after the date of entry of the Interim Order (each date,

the “Challenge Period”) (x) contesting, challenging, or otherwise objecting to the admissions,

stipulations, findings, or releases included in the Debtors’ Stipulations, the Interim Order, or this

Final Order or (y) otherwise asserting or prosecuting any action against any or all of the

Prepetition Secured Lenders in connection with or related to the Prepetition Loan Obligations, or

the actions or inactions of any of the Prepetition Secured Lenders arising out of or related to the

Prepetition Loan Obligations or otherwise, including, without limitation, any claim against any

of the Prepetition Secured Lenders in the nature of “lender liability” or other causes of action,

setoff, counterclaim, or defense to any of the Prepetition Loan Obligations whether arising at law

or at equity, including, without limitation, any recharacterization, subordination (whether

equitable or otherwise), avoidance, or other claims arising under or pursuant to chapter 5 of the

Bankruptcy Code, or any other claims and causes of action against the Prepetition Secured



                                                 41
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 42 of 57




Lenders (all such claims, defenses, and other actions described in this paragraph are collectively

defined as the “Claims and Defenses”); provided, however, that with respect to the Committee,

the Challenge Period shall be the earlier of (A) five (5) Business Days prior to any confirmation

hearing regarding a plan of reorganization in these Chapter 11 Cases or (B) seventy-five (75)

days after the date of entry of this Final Order. If no Challenge is filed during the Challenge

Period, all holders of claims and interests as well as other parties in interest shall be forever

barred from bringing or taking any such action, and the Debtors’ Stipulations and the releases set

forth herein and in the Interim Order shall be binding on all parties in interest. If such a

Challenge is found to be timely and properly brought, any claim or action that is not so pleaded

shall be forever barred subject to the Federal Rules of Civil Procedure. In the event of a

successful challenge by a plaintiff in such a Challenge, this Court shall fashion the appropriate

remedy. The DIP Liens, Adequate Protection Liens, the DIP Superpriority Claims, and the

Prepetition Liens shall be senior to, and no Prepetition Collateral may be used to pay, any claims

for services rendered by any of the professionals retained by the Debtors (or any successor

trustee or other estate representative in the Chapter 11 Cases or any Successor Cases), any

creditor or party in interest, the Committee, or any other party in connection with the assertion of

or joinder in any claim, counterclaim, action, proceeding, application, motion, objection, defense

or other contested matter against the Prepetition Secured Lenders in connection with (i)

invalidating, setting aside, avoiding, subordinating, recharacterizing, or challenging, in whole or

in part, any claims or liens arising under or with respect to the Prepetition Credit Documents, the

Prepetition Loan Obligations, the Prepetition Liens, or the Prepetition Collateral, or (ii)

preventing, hindering, or delaying, whether directly or indirectly, the Prepetition Secured

Lenders’ assertions or enforcement of their liens, security interests, or realization upon any of the



                                                 42
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 43 of 57




Prepetition Collateral; provided, however, that in the event the liens, security interests or claims

of the Prepetition Secured Lenders are voided, avoided, disallowed, or subordinated, then any

lien or priority granted to the Prepetition Secured Lenders in the Interim Order or hereunder may

be voided, avoided, disallowed, or subordinated to the same extent, and no provision hereof shall

preclude or impair the Court from imposing any appropriate remedy in such event;

notwithstanding the foregoing, Prepetition Collateral and Cash Collateral may be used by the

Debtors to defend against or respond to any claim, counterclaim, action, proceeding, or other

contested matter where any of the Debtors are named as a party or are required to respond to

discovery, including those made in connection with a Challenge. Nothing in the Interim Order or

this Final Order vests or confers on the Committee or any other official committee appointed in

these Chapter 11 Cases or any other party standing or authority to bring, assert, commence,

continue, prosecute, or litigate any cause of action belonging to the Debtors or their Estates,

including, without limitation, the Claims and Defenses with respect to the Prepetition Credit

Documents, the Prepetition Liens, or the Prepetition Loan Obligations.

        25.      [Reserved].

        26.      Events of Default. Subject to any applicable cure or any notice period set forth

below, if any, the Debtors’ right to use proceeds of the DIP Facility and Cash Collateral shall

terminate without prior order of this Court or any further action by the DIP Lenders or the

Prepetition Secured Lenders, unless waived by the DIP Lenders in writing and in accordance

with the terms of the DIP Facility Documents, on the earliest to occur of (each, an “Event of

Default”, and the date of any such Event of Default, the “DIP Termination Date”):

                 a.      the failure to meet or satisfy any of the following milestones: 7


7
    For avoidance of doubt and in light of any issues arising from potential governmental closures and due process
    considerations relating to COVID-19, the DIP Lenders will consider, in good faith and at their discretion,

                                                       43
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 44 of 57




                        i.       thirty (30) days following the Petition Date, the Court shall have
                                 entered this Final Order and such Final Order shall be in full force
                                 and effect and shall not have been (A) vacated, reversed, or stayed,
                                 or (B) amended or modified except as otherwise agreed to in
                                 writing by the DIP Lenders;

                        ii.      fifty (50) days after the Petition Date, if an order has not been
                                 entered by this Court approving the adequacy of a disclosure
                                 statement, including on a conditional basis;

                        iii.     ninety (90) days after the Petition Date, if a confirmation order, in
                                 form and substance acceptable to the DIP Lenders and the
                                 Prepetition Agent (the “Confirmation Order”), confirming the Plan
                                 (and, only to the extent applicable, approving the disclosure
                                 statement on a final basis) has not been entered by this Court by
                                 such date; or

                        iv.      sixteen (16) days after entry of the Confirmation Order, the
                                 effective date of the Plan shall have occurred and the Debtors shall
                                 have discharged the DIP Loan by (A) Payment in Full of the DIP
                                 Obligations or (B) such other treatment as acceptable to the DIP
                                 Lenders and the Debtors in accordance with the Restructuring
                                 Support Agreement;

               b.       the date that an order is issued by any court of competent jurisdiction
                        denying confirmation of a plan in the Chapter 11 Cases;

               c.       any of the Chapter 11 Cases shall be dismissed or converted to a case
                        under chapter 7 of the Bankruptcy Code or any Debtor shall file a motion
                        or other pleading or support a motion or other pleading filed by any other
                        Person seeking the dismissal or conversion of any of the Chapter 11 Cases
                        under section 1112 of the Bankruptcy Code or otherwise, in each case,
                        without the consent of the DIP Lenders;

               d.       a trustee under chapter 7 or chapter 11 of the Bankruptcy Code, a
                        responsible officer, or an examiner with enlarged powers relating to the
                        operation of the business (powers beyond those set forth in section
                        1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
                        Bankruptcy Code shall be appointed in any of the Chapter 11 Cases or any
                        Debtor shall file a motion or other pleading or shall consent to a motion or
                        other pleading filed by any other Person seeking any of the foregoing;

               e.       entry of an order by the Court without the consent of the DIP Lenders
                        granting any other Superpriority Claim or any Lien (other than the Carve-
                        Out and those approved by the DIP Orders) which is pari passu with or

   reasonable extensions of the milestones set forth below on a case by case basis as may become necessary as a
   result of any such possible closures and due process issues.

                                                     44
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 45 of 57




                   senior to the claims of the DIP Lenders against any other Debtor, or there
                   shall arise or be granted any such pari passu or senior Superpriority Claim
                   (other than the Carve-Out and those approved by the DIP Orders) or any
                   Debtor shall file a motion or other pleading or support a motion or other
                   pleading filed by any other Person requesting any of the foregoing (other
                   than in connection with any financing pursuant to which the DIP
                   Obligations would be Paid in Full);

             f.    three (3) Business Days after entry of an order by the Court, without the
                   consent of the DIP Lenders, granting relief from the automatic stay
                   applicable under section 362 of the Bankruptcy Code (A) to the holder or
                   holders of any security interest to proceed against, including foreclosure
                   (or the granting of a deed in lieu of foreclosure or the like) on, any assets
                   of any Debtor that have a value in excess of $250,000 in the aggregate
                   (excluding foreclosure or setoff of liens or security interests on cash or
                   cash equivalents pledged to secure or support letters of credit, reclamation
                   obligations, corporate credit card programs or other obligations of a like
                   nature incurred in the ordinary course of business) or (B) to any state or
                   local environmental or regulatory agency or authority to proceed against,
                   including foreclose (or the granting of a deed in lieu of foreclosure or the
                   like) on, any assets of any Debtor that have a value in excess of $250,000;

             g.    an order of the Court (or any other court of competent jurisdiction) shall
                   be entered, whether on appeal or otherwise, (A) without the written
                   consent of the DIP Lenders, reversing, staying, modifying, or vacating the
                   DIP Orders that would otherwise be in effect, (B) without the written
                   consent of the DIP Lenders, amending, supplementing or modifying the
                   DIP Orders then in effect or (C) denying or terminating the use of cash
                   collateral by the Debtors pursuant to the DIP Orders; or any Debtor shall
                   file a motion or other pleading or shall support a motion or other pleading
                   filed by any other Person seeking any of the foregoing;

             h.    the failure of any Debtor to comply in any respect with any material
                   provision of the DIP Orders, the Restructuring Support Agreement, or any
                   DIP Facility Document (in each case, subject to any applicable notice and
                   cure periods set forth therein);

             i.    the Court shall enter an order imposing, surcharging or assessing against
                   any DIP Lender’s interest in the Collateral any costs of expenses, whether
                   pursuant to sections 506(c) or 552 of the Bankruptcy Code or otherwise,
                   or any Debtor shall file a motion or other pleading or support a motion or
                   other pleading filed by any other Person requesting the foregoing;

             j.    the Court shall terminate or reduce the periods pursuant to section 1121 of
                   the Bankruptcy Code during which the Debtors have the exclusive right to
                   file a chapter 11 plan and solicit acceptances thereof;


                                            45
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 46 of 57




             k.    a Debtor seeks court authorization to commence, or shall commence, join
                   in, assist or otherwise participate as an adverse party in any suit or other
                   proceeding against any of the DIP Lenders or Prepetition Secured
                   Lenders, provided, however, that the Debtors may comply with discovery
                   requests in connection with any such suit or other proceeding in
                   accordance with applicable law;

             l.    entry of an order by the Court (or any other court of competent
                   jurisdiction) approving any financing under Section 364 of the Bankruptcy
                   Code (other than under the DIP Facility Documents) without the written
                   consent of the DIP Lenders that does not result in Payment in Full of the
                   DIP Obligations or any Debtor shall file a motion or other pleading or
                   shall support a motion or other pleading filed by any other Person seeking
                   any of the foregoing;

             m.    any Debtor contests the validity or enforceability of any provision of any
                   DIP Facility Document or any Prepetition Credit Document or the
                   validity, extent, perfection or priority of a lien or claim granted in favor of
                   the DIP Lenders or the Prepetition Secured Lenders or shall support or
                   consent to any other Person concerning the foregoing; provided, however,
                   that the Debtors may comply with discovery requests in connection with
                   any suit or proceeding in accordance with applicable law;

             n.    the filing by any Debtor of any plan under Chapter 11 of the Bankruptcy
                   Code without the consent of the DIP Lenders;

             o.    an order of the Court shall be entered approving a sale of substantially all
                   of the Debtors’ assets that (i) does not propose for all DIP Obligations to
                   be Paid in Full on the effective date of such sale or (ii) is not consented to
                   in writing by the DIP Lenders in their sole discretion;

             p.    an order (other than the DIP Orders) of the Court shall be entered pursuant
                   to section 363(k) of the Bankruptcy Code limiting the ability of the DIP
                   Lenders, either individually or together with one or more DIP Lenders, to
                   credit bid the full amount of their claims in the Chapter 11 Cases in
                   connection with any asset sale process or plan sponsorship process or any
                   sale of assets (in whole or part) by any Debtor, including without
                   limitation sales occurring pursuant to section 363 of the Bankruptcy Code
                   or included as part of any restructuring plan subject to confirmation under
                   section 1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code;

             q.    an order shall have been entered by the Court without the consent of the
                   DIP Lenders providing for a change in venue with respect to these Chapter
                   11 Cases;

             r.    three (3) Business Days after a Debtor shall be enjoined, restrained, or in
                   any way prevented by order of a court of competent jurisdiction from


                                             46
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 47 of 57




                      continuing to conduct all or any part of the business affairs of the Debtor,
                      taken as a whole, which could reasonably be expected to have a Material
                      Adverse Effect; provided that the Debtors shall have thirty (30) days after
                      the entry of such an order to obtain a court order vacating, staying or
                      otherwise obtaining relief from the Court or another court to address any
                      such court order;

              s.      the occurrence of a Termination Event (as defined in the Restructuring
                      Support Agreement) or the Restructuring Support Agreement is otherwise
                      terminated pursuant to Section 5 thereof;

              t.      if the DIP Lenders provide a written objection to the new Approved
                      Budget and the Borrower and DIP Lenders are unable to resolve the
                      objection in accordance with the DIP Order within three (3) Business
                      Days of the DIP Lenders delivery of such objection to such supplemental
                      or new Approved Budget;

              u.      a violation of any Permitted Variance that is not resolved and approved in
                      writing by the DIP Lenders within three (3) Business Days after the
                      delivery of the applicable Permitted Variance report;

              v.      any Debtor shall file, support, or acquiesce in any motion or other
                      pleading with the intent of effectuating a merger, consolidation,
                      disposition, acquisition, investment, dividend, incurrence of indebtedness,
                      or other similar transaction outside of the ordinary course of business
                      other than (i) the commencement of the Chapter 11 Cases, (ii) as permitted
                      under the DIP Orders or the Restructuring Support Agreement, or (iii)
                      with the prior consent of the DIP Lenders;

              w.      three (3) Business Days after the date any Debtor enters into any non-
                      ordinary course transaction or makes any payment that is materially
                      inconsistent with the Restructuring Support Agreement, the Plan (as
                      defined in the Restructuring Support Agreement), or the Approved Budget
                      without the prior written consent of the DIP Lenders; or

              x.      any Event of Default set forth in Section 7.1 of the DIP Credit Agreement.

       27.    Rights and Remedies Upon Event of Default. Immediately upon the occurrence

and during the continuation of an Event of Default, notwithstanding the provisions of

Bankruptcy Code section 362, without any application, motion, or notice to, hearing before, or

order from the Court, but subject to the terms of this Final Order and the Carve-Out, (a) the DIP

Lenders may declare (such declaration, a “Termination Declaration”) (i) all DIP Obligations



                                               47
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 48 of 57




owing under the DIP Facility Documents to be immediately due and payable; (ii) the

termination, reduction, or restriction of any further commitment to extend credit to the Debtors to

the extent any such commitment remains under the DIP Facility; (iii) termination of the DIP

Facility and the DIP Facility Documents as to any future liability or obligation of the DIP

Lenders, but without affecting any of the DIP Liens or the DIP Obligations; and (iv) that the

application of the Carve-Out has occurred through the delivery of the Carve-Out Trigger Notice

to the Debtors and (b) subject to this paragraph, the DIP Lenders may declare the immediate

termination, reduction, or restriction on the ability of the Debtors to use Cash Collateral. After

five (5) Business Days from the date a DIP Lender delivers a Termination Declaration in

accordance with the foregoing sentence (the “Remedies Notice Period”), (a) the DIP Lenders

shall be entitled to file a motion to seek an order authorizing them to exercise their rights and

remedies in accordance with the DIP Facility Documents and this Final Order to satisfy the DIP

Obligations, the DIP Superpriority Claims, and the DIP Liens, subject to the Carve-Out; and (b)

the Prepetition Secured Lenders shall be entitled to file a motion to seek an order authorizing

them to exercise their rights and remedies to the extent available in accordance with the

applicable Prepetition Credit Documents and this Final Order with respect to the Debtors’ use of

Cash Collateral, subject to the Carve-Out. During the Remedies Notice Period, the DIP Lenders

and the Prepetition Secured Lender shall be entitled to seek an emergency hearing with the Court

for an order lifting or modifying the automatic stay to permit the DIP Lenders and/or the

Prepetition Secured Lenders to exercise their rights and remedies in accordance with the DIP

Facility Documents and this Final Order to satisfy the DIP Obligations, the DIP Superpriority

Claims, and the DIP Liens, subject to the Carve-Out and the Debtors shall not oppose the

scheduling of such an emergency hearing. Except as set forth in this paragraph or otherwise



                                                48
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 49 of 57




ordered by the Court prior to the expiration of the Remedies Notice Period, the Debtors shall

waive their right to and shall not be entitled to seek relief, including, without limitation, under

Bankruptcy Code section 105, to the extent such relief would in any way impair or restrict the

rights and remedies of the DIP Lenders or the Prepetition Secured Lenders under this Final

Order, the DIP Facility Documents, or the Prepetition Credit Documents.

       28.     Insurance. To the extent any Prepetition Secured Lender is listed as loss payee

under the Debtors’ insurance policies, the DIP Lenders are also deemed to be the loss payee

under the Debtors’ insurance policies and shall act in that capacity and subject to the terms of the

DIP Facility Documents, and if the DIP Lenders receive any proceeds in such capacity, it shall

(subject to the Carve-Out) distribute any proceeds recovered or received in respect of any such

insurance policies, first, to the payment of the DIP Obligations until paid in full in accordance

with the terms of the DIP Facility Documents, and second, to the extent such proceeds are

proceeds of Prepetition Collateral, payment of the Prepetition Loan Obligations, subject to the

terms of the Prepetition Credit Documents. The Debtors shall maintain insurance on the

Prepetition Collateral and the DIP Collateral in amounts, for the risks, and by the entities as

required under the Prepetition Credit Documents and the DIP Facility Documents.

       29.     Limitations on Lender Liability. Nothing in this Final Order, the Interim Order,

any of the DIP Facility Documents, or any other documents related thereto shall in any way be

construed or interpreted to impose or allow the imposition upon the DIP Lenders or the

Prepetition Secured Lenders of any liability for any claims arising from any activities by the

Debtors in the operation of their business or in connection with the administration of these

Chapter 11 Cases. The DIP Lenders and the Prepetition Secured Lenders shall not be deemed in

control of the operations of the Debtors or to be acting as a “responsible person” or “owner or



                                                49
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 50 of 57




operator” with respect to the operation or management of the Debtors. Nothing in this Final

Order, the Interim Order, any of the DIP Facility Documents, or any other documents related

thereto shall in any way be construed or interpreted to impose or allow the imposition upon the

DIP Lenders and the Prepetition Secured Lenders of any liability for any claims arising from the

prepetition or postpetition activities of any of the Debtors.

       30.     Final Order Controls. In the event of any inconsistency between the provisions of

the Interim Order, this Final Order, and the DIP Facility Documents or any other order entered

by this Court, the provisions of this Final Order shall govern. Notwithstanding anything to the

contrary in any other order entered by this Court, any payment made pursuant to any

authorization contained in any other order entered by this Court shall be consistent with and

subject to the requirements set forth in the Interim Order, this Final Order, and the DIP Facility

Documents, including, without limitation, the Approved Budget.

       31.     Binding Effect of Final Order. Immediately upon entry by the Court

(notwithstanding any applicable law or rule to the contrary), the terms and provisions of this

Final Order, including the liens granted herein shall, nunc pro tunc to the Petition Date, become

valid and binding upon and inure to the benefit of the Debtors, the DIP Lenders, the Prepetition

Secured Lenders, all other creditors of the Debtors, the Committee, any other official committee

formed in these Chapter 11 Cases, the U.S. Trustee, and all other parties in interest and their

respective successors and assigns, including any trustee or other fiduciary hereafter appointed in

these Chapter 11 Cases, any Successor Case, or upon dismissal of the Chapter 11 Cases or any

Successor Case.

       32.     Costs, Fees, and Expenses of the DIP Lenders. Subject to the provisions set forth

herein, the Debtors are authorized to pay, when due and payable and without regard to whether



                                                 50
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 51 of 57




such fees and expenses were incurred prepetition or postpetition, any and all reasonable fees and

expenses payable to the DIP Lenders pursuant to the DIP Facility Documents and incurred by

(a) the DIP Lenders, (b) Norton Rose Fulbright US LLP or (c) Ankura Consulting Group, LLC in

connection with these Chapter 11 Cases in any and all capacities, whether or not the transactions

contemplated hereby are consummated but in accordance with the Approved Budget, including,

without limitation, fees and expenses incurred in connection with any legal proceeding relating

to or arising out of the DIP Facility or the other transactions contemplated by the DIP Facility

Documents, including the Chapter 11 Cases. Payment of all such professional fees and expenses

shall not be subject to allowance by the Court but shall be subject to the process set forth in the

following sentences. At the same time such invoices are delivered to the Debtors, the

professionals for the DIP Lenders shall deliver a copy of their respective invoices to counsel for

the Committee and the U.S. Trustee. The invoices for such fees and expenses shall not be

required to comply with any U.S. Trustee guidelines related to the payment of fees and expenses

of retained estate professionals, may be in summary form only (but including the applicable

timekeepers, their respective hourly rates, and hours billed by each timekeeper), and shall not be

subject to application or allowance by the Court. Any objections raised by the Debtors, the U.S.

Trustee, or the Committee with respect to such invoices within ten (10) Business Days of receipt

thereof will be resolved by the Court (absent prior consensual resolution thereof). Pending such

resolution, the undisputed portion of any such invoice shall be promptly paid by the Debtors.

Such fees and expenses shall not be subject to any setoff, defense, claim, counterclaim, or

diminution of any type, kind, or nature whatsoever.

       33.     Right to Credit Bid. Subject to Bankruptcy Code section 363(k) and the terms of

the DIP Facility Documents, the Restructuring Support Agreement, and the Carve-Out, (a) the



                                                51
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 52 of 57




DIP Lenders shall have the right to credit bid all or any portion of the full amount of the DIP

Obligations as part of any asset sale process, whether conducted by Bankruptcy Code section

363 or 1129 or otherwise and (b) subject to any right to make a Challenge pursuant to paragraph

24, the terms of the Restructuring Support Agreement, and the Carve-Out, the Prepetition

Secured Lenders shall have the right to credit bid all or any portion of the full amount of the

Prepetition Loan Obligations as part of any asset sale process, whether conducted by Bankruptcy

Code section 363 or 1129 or otherwise.

       34.     Indemnification of DIP Lenders. The DIP Lenders shall have no liability to any

third party and shall not be deemed to be in control of the operations of Debtors, or to be acting

as a “responsible person” or managing agent with respect to the operation or management of the

Debtors. The Debtors shall indemnify and hold harmless the DIP Lenders and their respective

affiliates and officers, directors, employees, agents, and advisors to the extent set forth in the DIP

Credit Agreement.

       35.     Proofs of Claim. Any order entered by this Court establishing a bar date for any

claims (including, without limitation, administrative claims) in any of the Chapter 11 Cases or

any Successor Case shall not apply to the DIP Lenders or the Prepetition Secured Lenders. The

DIP Lenders and the Prepetition Secured Lenders shall not be required to file proofs of claim or

requests for approval of administrative expenses authorized by the Interim Order or this Final

Order relating to the amount of the DIP Obligations, the Prepetition Loan Obligations, the

Adequate Protection Superpriority Claim, the Adequate Protection Liens, the Prepetition Liens,

the DIP Liens, and the DIP Superpriority Claims shall constitute a timely filed proof of claim

and/or administrative expense request.




                                                 52
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 53 of 57




       36.     Restrictions on Use of Proceeds. Notwithstanding anything herein to the contrary,

no proceeds from the DIP Facility, DIP Collateral, Cash Collateral, Prepetition Collateral, or

proceeds, products, or offspring thereof or any portion of the Carve-Out may be used by any of

the Debtors, the Committee, any other official committee formed in these Chapter 11 Cases, or

any trustee or other estate representative appointed in these Chapter 11 Cases or any Successor

Case, or any other person, party, or entity to (or to pay any professional fees and disbursements

incurred in connection therewith) (a) request authority to obtain postpetition loans or other

financial accommodations pursuant to Bankruptcy Code section 364(c) or (d) or otherwise, other

than from the DIP Lenders; (b) investigate, assert, join, commence, support, or prosecute any

action for any claim, counterclaim, action, proceeding, application, motion, objection, defense,

or other contested matter seeking any order, judgment, determination, or similar relief against, or

adverse to the interests of, in any capacity, any or all of the DIP Lenders, the Prepetition Secured

Lenders, and their respective officers, directors, employees, agents, attorneys, affiliates, assigns,

or successors, with respect to any transaction, occurrence, omission, action, or other matter;

(c) modify or attempt to modify any of the rights granted to the DIP Lenders with respect to the

DIP Facility; (d) subject to paragraph 27, attempt to prevent, hinder, or otherwise delay any of

the DIP Lenders’ assertion, enforcement, or realization upon any DIP Collateral in accordance

with the DIP Facility Documents and this Final Order once an Event of Default has occurred and

after delivery of a Termination Declaration except to the extent set forth herein with respect to

the Remedies Notice Period; (e) prosecute or support any plan of liquidation or reorganization

that crams down or reinstates the Prepetition Loan Obligations; (f) directly or indirectly object

to, impede, oppose, or compromise in any way any credit bid made by the DIP Lenders or the

Prepetition Secured Lenders made in accordance with this Final Order and the Restructuring



                                                 53
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 54 of 57




Support Agreement or (g) pay any amount on account of any claims arising before the

commencement of the Chapter 11 Cases unless such payments are approved by an order of this

Court; provided, however, that up to $75,000 of proceeds of the DIP Facility and/or Cash

Collateral in the aggregate may be used to pay the allowed fees and expenses of professionals

retained by the Committee and incurred directly in connection with investigating, but not

preparing, initiating, or prosecuting, any Claims and Defenses against the Prepetition Secured

Lenders or with regard to the Prepetition Loan Obligations or Prepetition Liens. None of the DIP

Lenders or the Prepetition Secured Lenders shall be responsible for the direct payment or

reimbursement of any fees or disbursements of any retained professionals, the Committee, the

U.S. Trustee, or the Clerk of this Court (or of any other entity) incurred in connection with the

Chapter 11 Cases or any Successor Case, and nothing in the Interim Order, this Final Order, or

otherwise shall be construed to obligate such parties in any way to (i) pay such compensation to

or to reimburse such expenses or (ii) assure that the Debtors have sufficient funds on hand to pay

any of the foregoing.

       37.     Rights Preserved. Other than as expressly set forth in this Final Order, any other

rights, claims, or privileges (whether legal, equitable, or otherwise) of the DIP Lenders and the

Prepetition Secured Lenders are preserved. Nothing contained herein shall be deemed to be a

finding by this Court or an acknowledgement by the Prepetition Secured Lenders that the

adequate protection granted in the Interim Order or herein does in fact adequately protect the

Prepetition Secured Lenders against any postpetition diminution in value of the Prepetition

Collateral.

       38.     No Waiver by Failure to Seek Relief. The failure or delay of the DIP Lenders or

the Prepetition Secured Lenders to seek relief or otherwise exercise their respective rights and



                                               54
US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 55 of 57




remedies under this Final Order, the Prepetition Credit Documents, the DIP Facility Documents,

or applicable law, as the case may be, shall not constitute a waiver of any of the rights hereunder,

thereunder, or otherwise of the DIP Lenders or the Prepetition Secured Lenders.

       39.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

indirect, or incidental beneficiary.

       40.     No Marshaling. The DIP Lenders shall not be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the DIP Collateral, and

proceeds of the DIP Collateral shall be received and applied pursuant to the Interim Order, this

Final Order, and the DIP Facility Documents notwithstanding any other agreement or provision

to the contrary, and (ii) the Prepetition Secured Lenders shall not be subject to the equitable

doctrine of “marshaling” or any other similar doctrine with respect to any of the Prepetition

Collateral.

       41.     Immediate Enforceability. This Final Order shall constitute findings of fact and

conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9024 or any other

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Final Order shall be

immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Final Order. Good cause has been shown for immediate entry of this Final

Order pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2) and Local Rule 4001-2.

       42.     Interim Order. Except as specifically amended or otherwise modified hereby, all

of the provisions of the Interim Order and any actions taken by the Debtors, the DIP Lenders, or



                                                 55
US 7023839
        Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 56 of 57




 the Prepetition Secured Lenders in accordance therewith shall remain in effect and are hereby

 ratified by this Final Order.

        43.     Retention of Jurisdiction. The Court shall retain jurisdiction to enforce this Final

 Order according to its terms to the fullest extent permitted by applicable law.

        44.     Taxing Authorities. Nothing in this Final Order or any prior order shall be

 construed to grant or acknowledge liens or claims that prime any valid prepetition and/or

 postpetition liens and/or allowed claims for ad valorem taxes of Bexar County, Brazos County,

 Cypress-Fairbanks Independent School District, Dallas County, Dallas County Utility &

 Reclamation District, Harris County, Irving Independent School District, Jim Wells CAD, and

 Upton County Appraisal District (collectively, the Tax Authorities). Such liens of the Tax

 Authorities for allowed ad valorem tax claims shall be Prior Liens. All surcharge rights under 11

 U.S.C. Section 506(c) are retained with respect to the Tax Authorities who are not required to

 file an adversary proceeding or contested matter to preserve the state law priority of their liens.


Signed: April 23,17,
        October   2020
                     2018
 Signed:____________________                   ____________________________________
                                                    ____________________________________
                                               UNITED  STATES BANKRUPTCY JUDGE
                                                                  Marvin Isgur
                                                        United States Bankruptcy Judge




                                                  56
 US 7023839
       Case 20-31973 Document 218 Filed in TXSB on 04/23/20 Page 57 of 57




                                   EXHIBIT 1

                                 Agreed Budget




US 7023839
